Exhibit 10.1

EXECUTION COPY

STOCK PURCHASE AGREEMENT

between

WAS AVIATION SERVICES, INC.,

PEMCO AVIATION GROUP, INC.,

and

PEMCO WORLD AIR SERVICES, INC.

Dated as of July 10, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I      THE PURCHASE; CERTAIN RELATED MATTERS    1 1.1.   

The Purchase

   1 1.2.   

Purchase Price

   1 1.3.   

Closing

   1 1.4.   

Closing Deliveries

   2 1.5.   

Working Capital Purchase Price Adjustments

   3 1.6.   

Reassessment of Environmental Remediation Costs

   4 1.7.   

Environmental Offset and Escrow

   4 1.8.   

Environmental Offset Release

   4 1.9.   

Escrow Release

   5 ARTICLE II    REPRESENTATIONS AND WARRANTIES OF SELLER    5 2.1.   

Due Organization

   5 2.2.   

Authorization and Validity of Agreement

   5 2.3.   

Subsidiaries

   5 2.4.   

No Conflict

   6 2.5.   

Capitalization; Ownership of Stock

   6 2.6.   

Financial Statements

   6 2.7.   

Absence of Material Adverse Change

   6 2.8.   

Absence of Undisclosed Liabilities

   8 2.9.   

Real Property

   8 2.10.   

Title to Personal Properties

   9 2.11.   

Condition of Properties

   9 2.12.   

Tax Matters

   9 2.13.   

Legal Proceedings

   11 2.14.   

Government Licenses, Permits and Related Approvals

   11 2.15.   

Environmental Matters

   12 2.16.   

Employee Benefit Plans

   13 2.17.   

Intellectual Property

   14 2.18.   

Insurance

   15 2.19.   

Material Contracts

   15 2.20.   

Transactions with Affiliates

   16 2.21.   

Vote Required

   17 2.22.   

Brokers, Finders, etc

   17 2.23.   

Employment-Related Matters

   17 2.24.   

Inventory

   17 2.25.   

Accounts Receivable

   18 2.26.   

Compliance with Law

   18

 

i



--------------------------------------------------------------------------------

          Page 2.27.   

Books and Records

   18 2.28.   

Suppliers and Customers

   18 2.29.   

Bank Accounts

   18 2.30.   

Product and Service Warranty and Liability

   18 2.31.   

Powers of Attorney

   19 2.32.   

Opinions of Financial Advisors

   19 2.33.   

Solvency

   19 2.34.   

Stormwater Discharge

   19 2.35.   

No Other Representations and Warranties

   19 ARTICLE III   REPRESENTATIONS AND WARRANTIES OF BUYER    19 3.1.   

Due Organization

   19 3.2.   

Authorization and Validity of Agreement

   20 3.3.   

No Conflict

   20 3.4.   

Vote Required

   20 3.5.   

Brokers, Finders, etc

   20 3.6.   

Available Funds

   20 3.7.   

Purchase for Investment

   21 3.8.   

Legal Proceedings

   21 3.9.   

Investigation

   21 3.10.   

Disclaimer Regarding Projections

   21 3.11.   

No Other Representations and Warranties

   21 ARTICLE IV  COVENANTS    21 4.1.   

Access; Information and Records; and Confidentiality

   21 4.2.   

Conduct of the Business of the Company Prior to the Closing Date

   22 4.3.   

Antitrust Laws

   22 4.4.   

Non-Solicitation

   23 4.5.   

Services Agreement

   23 4.6.   

Termination of Affiliate Relations

   23 4.7.   

Further Actions

   24 4.8.   

Access to Records and Personnel

   24 4.9.   

Use of Pemco Name

   24 4.10.   

Litigation Support

   24 4.11.   

Guarantees

   25 4.12.   

Consents; Licenses; and Permits

   25 4.13.   

Notification of Certain Matters

   25 4.14.   

Non-Competition

   25 4.15.   

Exclusivity

   26 4.16.   

Release

   26

 

ii



--------------------------------------------------------------------------------

          Page 4.17.   

Proxy Statement

   26 4.18.   

Seller Stockholders’ Meeting

   27 4.19.   

Solvency Letter

   27 4.20.   

Obligations under Boeing Data License Agreements

   27 4.21.   

Repair Station Certificate

   28 4.22.   

GECAS Litigation

   28 4.23.   

Phase II Investigation

   28 4.24.   

Insurance

   29 4.25.   

Contract Assignment

   29 ARTICLE V    CONDITIONS PRECEDENT    29 5.1.   

Conditions Precedent to Obligations of Parties

   29 5.2.   

Conditions Precedent to Obligations of Buyer

   29 5.3.   

Conditions Precedent to the Obligation of Seller

   30 ARTICLE VI  PROVISIONS AS TO TAXES    31 6.1.   

Access to Records Following Closing

   31 6.2.   

Post-Closing Cooperation

   31 6.3.   

Other Tax Matters

   31 6.4.   

Straddle Period

   31 6.5.   

Section 338(h)(10) Election

   31 6.6.   

Preparation and Filing of Pre-Closing and Post-Closing Period Tax Returns

   32 ARTICLE VII LABOR MATTERS, EMPLOYEE RELATIONS AND BENEFITS    32 7.1.   

Defined Benefit Plan

   32 7.2.   

401(k) Plan

   32 7.3.   

Collective Bargaining Agreements

   32 7.4.   

Pre-Closing Benefits

   32 7.5.   

Post-Closing Benefits

   32 7.6.   

COBRA

   33 7.7.   

Flexible Spending Accounts

   33 7.8.   

Disability Claims

   33 7.9.   

No Third-Party Beneficiary or ERISA Rights

   33 ARTICLE VIIIINDEMNIFICATION    34 8.1.   

Indemnification by Seller

   34 8.2.   

Indemnification by Buyer

   34 8.3.   

Indemnification Calculations

   34 8.4.   

Survival

   35 8.5.   

Other Rights and Remedies Not Affected

   35 8.6.   

Environmental Indemnification and Limitations

   35

 

iii



--------------------------------------------------------------------------------

          Page ARTICLE IX  MISCELLANEOUS    36 9.1.   

Certain Definitions

   36 9.2.   

Termination and Abandonment

   39 9.3.   

Fees and Expenses

   40 9.4.   

Notices

   40 9.5.   

Entire Agreement

   41 9.6.   

No Third Party Beneficiaries

   41 9.7.   

Assignability

   41 9.8.   

Amendment and Modification; Waiver

   41 9.9.   

Public Announcements

   41 9.10.   

Section Headings; Table of Contents

   42 9.11.   

Severability

   42 9.12.   

Counterparts

   42 9.13.   

Enforcement

   42 9.14.   

Waiver of Jury Trial

   42 9.15.   

Governing Law

   42 9.16.   

Sophistication of the Parties; Representation by Counsel

   42 9.17.   

Interpretation

   43

 

EXHIBITS

  

Exhibit A

   Voting Agreement

Exhibit B

   Letter of Resignation and Release

Exhibit C

   Form of Estoppel Certificate

Exhibit D

   Escrow Agreement

Exhibit E

   Site Map

Exhibit F

   Equity Commitment Letter

Exhibit G

   Services Agreement

Exhibit H

   Access Agreement

Exhibit I

   Scope of Work

 

iv



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

   Page

737-200 Assignment Agreement

   50

737-200 Data License Agreement

   50

737-300 Assignment Agreement

   51

737-300 Data License Agreement

   50

757 Assignment Agreement

   51

757 Data License Agreement

   50

Access Agreement

   39

Acquisition Proposal

   36

Action

   15

Aeroplex

   51

Aggregate Environmental Losses

   5

Agreement

   1

Antitrust Division

   31

Applicable Cleanup Level

   54

Assignment Agreements

   51

Audited Financial Statements

   8

Boeing

   51

Boeing Data License Agreements

   51

Books and Records

   33

Business Day

   51

Business Employees

   18

Buyer

   1

Buyer Losses

   47

CAA

   16

CAAC

   39

Change of Control

   51

Closing

   2

Closing Balance Sheet

   5

Closing Date

   2

Closing Date Cash Amount

   4

Closing Net Working Capital Estimate

   4

COBRA

   46

Code

   18

Collective Bargaining Agreement

   51

Company

   1

Company Benefit Plans

   18

Company Intellectual Property

   53

Company Owned Intellectual Property

   53

Confidentiality Agreement

   30

Consultant

   39

Consultant Opinion Report

   40

Contract

   52

Cost Estimate Range

   40

Current Assets

   52

Current Environmental Losses

   5

Current Liabilities

   52

DefensePemco Names

   34

Discounted Future Environmental Losses

   5

Draft Closing Balance Sheet

   4



--------------------------------------------------------------------------------

Term

   Page

EASA

   39

Environmental Cost Estimate

   40

Environmental Indemnity Cap

   49

Environmental Laws

   17

Environmental Losses

   49

Environmental Offset Amount

   52

Environmental Permits

   17

Equity Commitment

   28

Equity Commitment Letter

   28

ERISA

   18

FAA

   3

Financial Statements

   9

Five Year Report

   5

Former Business Employee

   18

FTC

   31

GAAP

   9

GECAS Litigation

   52

Governmental Authority

   15

Guarantees

   35

Hazardous Substances

   17

HSR Act

   31

Indebtedness

   52

Independent Accounting Firm

   52

Independent Actuarial Firm

   52

Initial Closing Balance Sheet

   4

Intellectual Property

   52

knowledge

   53

Law

   53

Lease

   11

Leased Personal Property

   12

Lessor

   39

Licenses and Permits

   16

Lien

   53

Material Adverse Effect

   53

Material Contracts

   22

Most Recent Financial Statements

   9

Net Working Capital

   53

Net Working Capital Target

   53

Off-Site Phase II Report

   40

Off-Site Phase II Work

   39

Off-Site Property

   39

Off-Site Property Owner

   39

On-Site Scope of Work

   39

Order

   53

Owned Personal Property

   12

Pemco Names

   34

Permitted Liens

   53

Person

   54

Phase II ESA

   39

Phase II Report

   39

Plan Expenses

   46



--------------------------------------------------------------------------------

Term

   Page

Policies

   21

Principal Stockholders

   1

Proxy Statement

   37

Purchase

   1

Purchase Price

   2

Real Property

   11

Release

   16

Released Party

   37

Releasing Party

   37

Remedial Actions

   40

Remediation

   54

Remediation Standard

   54

Representatives

   30

Required Seller Stockholders

   23

Returns

   13

SEC

   37

Section 338(h)(10) Allocations

   44

Section 338(h)(10) Election

   44

Securities Act

   29

Seller

   1

Seller Benefit Plan

   18

Seller Common Stock

   1

Seller Group

   14

Seller Losses

   48

Seller Noncompetition Period

   36

Seller Stockholders’ Meeting

   38

Seller’s Report

   4

Services Agreement

   32

Site Map

   27

Solvency Letter

   38

Solvent

   26

Stock

   1

Straddle Period

   44

Tax

   13

Taxes

   13

Third Party Proceeds

   50

Title IV Plan

   18

Transaction Documents

   54

Transfer Taxes

   43

Transferred Plan

   45

Transferred Plan Underfunding Amount

   2

Voting Agreement

   1



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT, dated as of July 10, 2007 (the “Agreement”), between
WAS Aviation Services, Inc., a Delaware corporation (“Buyer”), Pemco Aviation
Group, Inc., a Delaware corporation (“Seller”) and Pemco World Air Services,
Inc., a Delaware corporation (the “Company”).

W I T N E S S E T H :

WHEREAS, Seller owns One Thousand (1,000) shares of common stock, par value
$0.0001 per share, of the Company, constituting all issued and outstanding
shares of the Company (such shares being referred to herein as the “Stock”);

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Stock on the terms and subject to the conditions set forth in this
Agreement;

WHEREAS, the Board of Directors of each of Seller and Buyer has approved the
sale and purchase of the Stock (the “Purchase”); and

WHEREAS, concurrently with the execution and delivery of this Agreement and as a
condition to Buyer’s willingness to enter into this Agreement, Michael E.
Tennenbaum, Tennenbaum & Co., LLC, Tennenbaum Capital Partners, LLC, SVIM/MSM,
LLC and MassMutual Life Insurance Company (the “Principal Stockholders”) will
enter into an agreement, substantially in the form attached hereto as Exhibit A
(the “Voting Agreement”), pursuant to which, among other things, the Principal
Stockholders agree to vote their respective shares of common stock, par value
$0.0001 per share, of Seller (the “Seller Common Stock”), approving this
Agreement and the transactions contemplated hereby (including the Purchase),
upon the terms and subject to the conditions set forth in the Voting Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, and intending to be legally bound hereby and thereby, the parties
hereto agree as follows:

ARTICLE I

THE PURCHASE; CERTAIN RELATED MATTERS

1.1. The Purchase. Subject to the satisfaction or waiver of the conditions set
forth in this Agreement, at the Closing (as defined below) and as of the Closing
Date (as defined below), Seller shall sell to Buyer and Buyer shall purchase
from Seller, the Stock.

1.2. Purchase Price. The purchase price for the Stock (the “Purchase Price”)
shall be an amount equal to Forty Three Million Dollars ($43,000,000), less the
sum of (a) the Environmental Offset Amount, if any, and (b) Five Million Seven
Hundred Fifty Thousand Dollars ($5,750,000) (the “Transferred Plan Underfunding
Amount”), subject to adjustment pursuant to Section 1.5(a). The Purchase Price
shall be payable in immediately available federal funds to such bank accounts of
Seller, in the United States, as shall be designated by Seller prior to Closing.

1.3. Closing. Unless this Agreement shall have been terminated and the
transactions herein contemplated shall have been abandoned pursuant to
Section 9.2, and subject to the satisfaction or waiver of the conditions set
forth in Article V hereof, the closing of the Purchase (the “Closing”) will take
place at 9:00 a.m. on the second Business Day following the satisfaction or
waiver of each of the conditions set forth in Article V (the “Closing Date”), at
the offices of Morgan, Lewis & Bockius, LLP, 101 Park Avenue, New York, New York
10178, unless

 

1



--------------------------------------------------------------------------------

another date, time or place is agreed to in writing by the parties hereto. The
Closing shall be deemed effective as of 12:01 a.m., Eastern Standard Time, on
the Closing Date.

1.4. Closing Deliveries.

(a) At the Closing, Buyer shall deliver to Seller:

(i) the Closing Date Cash Amount less the sum of (A) the Environmental Offset
Amount, if any and (B) the Escrow Amount, if any;

(ii) the documents described in Sections 5.3(c), (d) and (e); and

(iii) such other documents and instruments as counsel for Seller shall
reasonably request to consummate the transactions described herein.

(b) At the Closing, Seller shall deliver to Buyer:

(i) stock certificate(s) evidencing the Stock duly endorsed in blank, or
accompanied by stock powers duly executed in blank, for transfer to Buyer,
together with any required deed or stock transfer stamps;

(ii) the documents described in Sections 5.2(c), (d) and (e);

(iii) an executed receipt for the Closing Date Cash Amount less the sum of
(A) the Environmental Offset Amount, if any and (B) the Escrow Amount, if any;

(iv) a good standing certificate for the Company issued by the Secretary of
State of its state of incorporation and of such other applicable jurisdictions
where the Company is qualified to do business, dated as of a date within twenty
(20) days of the Closing Date;

(v) a bring-down good standing certificate for the Company, dated as of the
Closing Date, issued by the Secretary of State of its state of incorporation;

(vi) a certificate signed by the Seller of its non-foreign status pursuant to
Section 1.1445-2(b)(2) of the Treasury Regulations;

(vii) evidence of the consents listed on Schedule 1.4(b)(vii), which shall
(A) be in form and substance reasonably satisfactory to Buyer, (B) not be
subject to the satisfaction of any condition that has not been satisfied or
waived and (C) be in full force and effect;

(viii) evidence of the assignment to the Company of the Contracts listed on
Schedule 1.4(b)(viii), which shall (A) be in form and substance reasonably
satisfactory to Buyer, (B) not be subject to the satisfaction of any condition
that has not been satisfied or waived and (C) be in full force and effect;

(ix) evidence of the assignment or transfer to the Company of the Licenses and
Permits listed on Schedule 1.4(b)(ix), which shall (A) be in form and substance
reasonably satisfactory to Buyer, (B) not be subject to the satisfaction of any
condition that has not been satisfied or waived and (C) be in full force and
effect;

(x) evidence that the United States Federal Aviation Administration (“FAA”) has
acknowledged receipt of notice from the Company of the planned Purchase;

(xi) a duly executed letter of resignation and release in the form attached
hereto as Exhibit B by those individuals with respect to their positions as
directors or officers of the Company as may be requested by Buyer;

(xii) an estoppel certificate with respect to the Real Property, substantially
in the form attached hereto as Exhibit C;

(xiii) evidence of the consents listed on Exhibit A to the Services Agreement,
which shall (A) be in form and substance reasonably satisfactory to Buyer,
(B) not be subject to the satisfaction of any condition that has not been
satisfied or waived and (C) be in full force and effect; and

 

2



--------------------------------------------------------------------------------

(xiv) such other documents and instruments as counsel for Buyer shall reasonably
request to consummate the transactions described herein.

1.5. Working Capital Purchase Price Adjustments. The Purchase Price shall be
subject to adjustment on a dollar-for-dollar basis as set forth below.

(a) Three (3) days prior to the Closing Date, Seller shall prepare, or cause to
be prepared, and deliver to Buyer a balance sheet of the Company on a
consolidated basis (the “Initial Closing Balance Sheet”), which shall set forth
the Seller’s estimate of the Net Working Capital as of the Closing Date (as
modified pursuant to any reasonable comments from Buyer, the “Closing Net
Working Capital Estimate”). The Initial Closing Balance Sheet shall be prepared
in conformity with GAAP applied on a basis consistent with that applied in the
preparation of the Financial Statements with only such deviations from GAAP as
are set forth in Schedule 1.5(a). On the Closing Date, the Closing Net Working
Capital Estimate will be compared to the Net Working Capital Target. If the Net
Working Capital Target (i) is less than the Closing Net Working Capital
Estimate, the Purchase Price shall be increased by an amount of cash equal to
the difference between the Closing Net Working Capital Estimate and the Net
Working Capital Target, or (ii) exceeds the Closing Net Working Capital
Estimate, the Purchase Price shall be decreased by an amount of cash equal to
the difference between the Net Working Capital Target and the Closing Net
Working Capital Estimate. The Purchase Price, as adjusted pursuant to this
Section 1.5(a), shall constitute the “Closing Date Cash Amount”.

(b) Draft Closing Balance Sheet. As soon as practicable following the Closing,
Buyer shall prepare a balance sheet of the Company on a consolidated basis as of
the time immediately prior to the effective time of the Closing (the “Draft
Closing Balance Sheet”), which shall also include a calculation of Net Working
Capital. The Draft Closing Balance Sheet shall be prepared in conformity with
GAAP applied on a basis consistent with that applied in the preparation of the
Financial Statements with only such deviations from GAAP as are set forth in
Schedule 1.5(b). Buyer will deliver the Draft Closing Balance Sheet to Seller
not later than sixty (60) days following the Closing Date.

(c) Review by Seller. As soon as practicable, but in any event within thirty
(30) days of receipt of the Draft Closing Balance Sheet, Seller shall provide to
Buyer a written report indicating its agreement with, or specific, itemized and
quantified objections to, the Draft Closing Balance Sheet (“Seller’s Report”).
All other items on the Draft Closing Balance Sheet which have not been cited in
Seller’s Report shall be deemed accepted by Seller. Failure by Seller to object
to the Draft Closing Balance Sheet within such thirty (30) day period shall be
deemed to be Seller’s acceptance of the entire Draft Closing Balance Sheet and
all items therein.

(d) Agreement on Closing Balance Sheet.

(i) Within fifteen (15) days of the receipt by Buyer of Seller’s Report, Seller
and Buyer shall endeavor to agree on any matters in dispute. Any matter that
Buyer chooses not to dispute on Seller’s Report within such fifteen (15) day
period shall be deemed accepted by Buyer.

(ii) If Buyer and Seller are unable to agree on any remaining matters in dispute
within fifteen (15) days after Buyer’s receipt of Seller’s Report, then the
matters in dispute will be submitted for resolution to the national office of
the Independent Accounting Firm, which shall within thirty (30) days of such
submission determine and issue a written report to Seller and Buyer upon such
disputed items (in no event enlarging upon any such disputed item and in no
event adding any new or additional item to those set forth in Seller’s Report),
and such written decision shall be final and binding upon the parties hereto.
Seller and Buyer shall cooperate reasonably with each other and each other’s
representatives to enable the Independent Accounting Firm to render a written
decision as promptly as possible. The fees and expenses of the Independent
Accounting Firm shall be borne by Seller and Buyer in inverse proportion to
their respective success on the merits and such allocation of fees and expenses
shall be calculated by the Independent Accounting Firm and shall be final and
binding on the parties. At any time, Buyer and Seller may agree to settle any
objections raised in Seller’s Reports, which agreement shall be in writing and
binding upon each of Buyer and Seller with respect to the subject matter of any
such objection so resolved.

 

3



--------------------------------------------------------------------------------

(iii) The balance sheet incorporating the resolution of matters in dispute (if
any), or, in the alternative, the Draft Closing Balance Sheet as approved in
writing by Seller (or deemed approved by Seller), is referred to as the “Closing
Balance Sheet.” The Closing Balance Sheet shall have the legal effect of an
arbitral award and shall be final, binding, and conclusive on the parties
hereto.

(e) Working Capital Purchase Price Adjustment. Within two (2) Business Days
after the Closing Balance Sheet is approved in writing by Seller (or deemed
approved by Seller), Buyer or Seller, as the case may be as determined below,
shall make the following payment by wire transfer of immediately available funds
to an account designated by Buyer or Seller, as the case may be:

(i) if the Net Working Capital reflected on the Closing Balance Sheet is greater
than the Closing Net Working Capital Estimate, then Buyer shall make a payment
to Seller in an amount equal to such excess; or

(ii) if the Net Working Capital reflected on the Closing Balance Sheet is less
than the Closing Net Working Capital Estimate, then Seller shall make a payment
to Buyer in an amount equal to such shortfall.

1.6. Reassessment of Environmental Losses. On the fifth anniversary of the
Closing Date, Buyer shall deliver to Seller a report (the “Five Year Report”)
prepared by the Consultant, or such other reputable environmental consultant as
the parties shall mutually agree, that sets forth (i) the amount of all
Environmental Losses incurred as of the fifth anniversary of the Closing Date
(the “Current Environmental Losses”) and (ii) an estimate of the Environmental
Losses reasonably likely to be incurred thereafter (with a year-by-year
breakdown of all anticipated Environmental Losses). The net present value
(calculated using a discount rate of 10%) of all anticipated Environmental
Losses identified in the Five Year Report reasonably likely to be incurred after
the five year anniversary of the Closing Date shall be referred to as the
“Discounted Future Environmental Losses” (together with the Current
Environmental Losses, the “Aggregate Environmental Losses”).

1.7. Environmental Offset and Escrow.

(a) In the event that the Environmental Cost Estimate is greater than
$2,000,000, at the Closing, Buyer and Seller shall enter into an escrow
agreement, substantially in the form of Exhibit D hereto (the “Escrow
Agreement”), pursuant to which Buyer will deposit an amount equal to such excess
(the “Escrow Amount”) into an account (the “Escrow Account”) with JPMorgan Chase
Bank, N.A., as escrow agent (the “Escrow Agent”); provided, that the Escrow
Amount shall in no event exceed $1,000,000.

(b) Buyer shall have the right to use the Environmental Offset Amount to satisfy
any Environmental Losses incurred by Buyer in an amount in excess of One Million
Dollars ($1,000,000) and then only to the extent of such excess. In the event
that any Aggregate Environmental Losses exceed the sum of (i) the Environmental
Offset Amount plus (ii) One Million Dollars ($1,000,000), Buyer shall have the
right to use the Escrow Amount (together with all interest accrued thereon), if
any, to satisfy any such excess amounts.

1.8. Environmental Offset Release. Within two (2) Business Days after the fifth
anniversary of the Closing Date, Buyer shall pay to Seller, by wire transfer of
immediately available funds to an account designated by Seller, an amount, if
any, equal to the following:

(a) the Environmental Offset Amount if the Aggregate Environmental Losses are
less than or equal to One Million Dollars ($1,000,000); or

(b) the Environmental Offset Amount less the Aggregate Environmental Losses in
excess of One Million Dollars ($1,000,000), but only to the extent that such
excess amount is less than the Environmental Offset Amount.

For the avoidance of doubt, the Seller shall not be entitled to any portion of
the Environmental Offset Amount in the event that the Aggregate Environmental
Losses in excess of One Million Dollars ($1,000,000) exceed the Environmental
Offset Amount.

 

4



--------------------------------------------------------------------------------

1.9. Escrow Release. To the extent that the parties have entered into the Escrow
Agreement, within two (2) Business Days after the fifth anniversary of the
Closing Date, Buyer shall instruct the Escrow Agent to release to Seller,
subject to such withholdings that may be required by applicable Tax Law, an
amount equal to the following:

(a) the Escrow Amount (together with all interest accrued thereon) if the
Aggregate Environmental Losses are less than or equal to One Million Dollars
($1,000,000); or

(b) the Escrow Amount (together with all interest accrued thereon) if the
Aggregate Environmental Losses are less than or equal to (A) One Million Dollars
($1,000,000) plus (B) the Environmental Offset Amount; or

(c) an amount (together with all interest accrued thereon) equal to the amount,
if any, by which the Escrow Amount exceeds (A) the Aggregate Environmental
Losses minus (B) the sum of (a) the Environmental Offset plus (b) One Million
Dollars ($1,000,000).

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer as of the date hereof and as of the
Closing Date as follows:

2.1. Due Organization.

(a) Seller is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware. Seller has all requisite power
and authority to enter into this Agreement and to perform its obligations
hereunder.

(b) The Company is duly incorporated, validly existing and in good standing
under the laws of the State of Delaware. The Company has all requisite power and
authority to enter into this Agreement and to perform its obligations hereunder.
The Company (i) has all requisite power and authority to own, lease and operate
its properties and assets and to carry on its business as it is now being
conducted, and (ii) is in good standing and is duly qualified to transact
business in each jurisdiction in which its ownership or leasing of property or
assets or its conduct of business would require such qualification, except where
the failure to so qualify is not and would not be reasonably likely to,
individually or in the aggregate, have a Material Adverse Effect. Set forth on
Schedule 2.1(b) are the jurisdictions in which the Company is qualified to
transact business.

2.2. Authorization and Validity of Agreement. The execution, delivery and
performance by Seller of this Agreement and the other Transactions Documents and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate action on the part of Seller,
and no other action on the part of Seller is necessary for the execution,
delivery and performance by Seller of this Agreement or the other Transaction
Documents and the consummation by it of the transactions contemplated hereby and
thereby, subject to the approval of this Agreement by the Required Seller
Stockholders (as defined below). This Agreement has been duly executed and
delivered by Seller and this Agreement is, and, when executed and delivered,
each of the other Transaction Documents will be, a legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except to the extent that its enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
creditors’ rights generally and by general equity principles.

2.3. Subsidiaries. Except as set forth on Schedule 2.3, the Company does not own
or control, directly or indirectly, or have any direct or indirect equity
participation in, any corporation, partnership, limited liability company,
trust, joint venture or other business association.

 

5



--------------------------------------------------------------------------------

2.4. No Conflict. Except as set forth on Schedule 2.4, except as specifically
contemplated in this Agreement (including, without limitation, with respect to
the approval of the Required Seller Stockholders), the execution, delivery and
performance by Seller of this Agreement and the other Transaction Documents and
the consummation by it of the transactions contemplated hereby and thereby:
(a) do not and will not violate, in any material respect, any Law or Order
applicable to Seller or the Company; (b) do not and will not require any
(i) consent or approval of, or (ii) material filing with or notice to, any
Governmental Authority under any Law applicable to Seller or the Company, except
for any consent, approval, filing or notice requirements which become applicable
solely as a result of the specific regulatory status of Buyer or its affiliates
or which Buyer or its affiliates are otherwise required to obtain; (c) do not
and will not violate any provision of the organizational documents of Seller or
the Company; (d) do not and will not, in any material respect, violate, breach,
conflict with, or result in the termination of, or constitute a default under,
or result in the loss of material rights of the Company under, or result in the
acceleration of the performance by the Company under, any Material Contract (as
defined below); and (e) do not and will not require the authorization or order
of, registration, declaration or filing with, or notice to, any Governmental
Authority or other Person with respect to Seller or the Company in connection
with the execution and delivery of this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby, except for such filings as may be required under the HSR Act.

2.5. Capitalization; Ownership of Stock.

(a) The authorized capital stock of the Company consists of 1,000 shares of
common stock, $0.0001 par value per share, all of which are outstanding as of
the date hereof. Seller is and will be on the Closing Date the record and
beneficial owner of the Stock. Seller holds the Stock free and clear of all
Liens. All of the Stock has been duly authorized and validly issued and is fully
paid and nonassessable and was issued in compliance with applicable laws. Upon
the transfer of the Stock to Buyer on the Closing Date in accordance with
Section 1.1, Buyer will receive good and marketable title to the Stock, free and
clear of all Liens.

(b) There are no (i) outstanding options, warrants or other rights of any kind
relating to the sale, issuance or voting of any shares of capital stock of any
class of, or other ownership interests in, the Company which have been issued,
granted or entered into by the Company or any securities convertible into or
evidencing the right to purchase any shares of capital stock of any class of, or
other ownership interests in, the Company; (ii) shares of capital stock of the
Company reserved for any purpose; (iii) preemptive or similar rights with
respect to the issuance, sale or other transfer (whether present, past or
future) of capital stock of the Company; or (iv) agreements or other obligations
(contingent or otherwise) which may require the Company to repurchase or
otherwise acquire any shares of its capital stock.

2.6. Financial Statements. Schedule 2.6 contains a copy of (a) the audited
balance sheet of the Company as of December 31, 2006, and the related statement
of operations and cash flows for the year ended December 31, 2006 (together with
the notes thereto, the “Audited Financial Statements”), and (b) the unaudited
balance sheet of the Company as of and for the quarter ended March 31, 2007, and
the related statement of operations and cash flows as of and for the same period
(the “Most Recent Financial Statements,” and together with the Audited Financial
Statements, the “Financial Statements”). The Financial Statements have been
prepared in accordance with generally accepted accounting principles as applied
in the United States on a consistent basis (“GAAP”), except as may be indicated
in the notes thereto. The Financial Statements present fairly in all material
respects the financial condition and results of operations of the Company as of
the dates and for the periods stated therein, subject in the case of the Most
Recent Financial Statements to the absence of notes and normal year-end
adjustments not inconsistent with prior practice.

2.7. Absence of Material Adverse Change. Except as expressly contemplated hereby
and except as set forth on Schedule 2.7, since the Most Recent Financial
Statements, the Company has conducted its business in the ordinary course of
business consistent with past practice, and the Company has not:

(a) redeemed or purchased, directly or indirectly, any Stock or declared, set
aside or paid any dividends or distributions with respect to any Stock or any
other security issued by it;

 

6



--------------------------------------------------------------------------------

(b) split, combined, altered any term of or reclassified the Stock, or issued,
sold or transferred any of its equity securities, securities convertible into
its equity securities or warrants, options or other rights to acquire its equity
securities, or any bonds or other securities issued by it;

(c) incurred any Indebtedness or become liable as a guarantor for any amount in
excess of $100,000 in the aggregate, except for Current Liabilities incurred in
the ordinary course of business consistent with past practice;

(d) discharged or satisfied any lien or encumbrance in excess of $100,000, other
than in the ordinary course of business consistent with past practice;

(e) mortgaged, pledged or subjected to any Lien any of its properties or assets,
except (i) Liens securing obligations of less than $100,000 and (ii) Liens for
current property taxes or assessments not yet due and payable with respect to
which the Company maintains adequate reserves;

(f) sold, leased, assigned or transferred any of its properties or assets, or
canceled without reasonable consideration any Indebtedness owing to or held by
it, in each case except in the ordinary course of business consistent with past
practice;

(g) made or granted any bonus or any wage or salary increase to any current or
former employee or group of employees, directors, leased employees, contractors
or consultants (other than in the ordinary course of business in accordance with
past practice, or as required pursuant to the terms of any existing Company
Benefit Plans or any existing Collective Bargaining Agreement) or made or
granted any increase in any employee benefit plan or arrangement, or amended or
terminated any existing employee benefit plan or arrangement or adopted any new
employee benefit plan or arrangement (other than as contemplated hereby, as
required pursuant to the terms of any existing Collective Bargaining Agreement
or as required by applicable law) or entered into, modified or supplemented any
employment, severance, Collective Bargaining Agreement or termination agreement;

(h) made capital expenditures or commitments therefor that aggregate in excess
of $100,000;

(i) made any loans or advances to, or guarantees for the benefit of, any Person,
including its affiliates (other than loans or advances made to employees in the
ordinary course of business consistent with past practice);

(j) entered into or materially modified any Material Contracts or waived any
material rights or obligations thereunder, except in the ordinary course of
business consistent with past practice;

(k) entered into any other transaction or agreement requiring the Company to
make aggregate payments in excess of $100,000, other than in the ordinary course
of business consistent with past practice;

(l) amended or modified any of its organizational documents;

(m) suffered any material damage, destruction or loss with respect to any of its
properties or assets, whether or not covered by insurance;

(n) made any material changes in accounting practices;

(o) made any material Tax election, changed its method of Tax accounting in any
material respect or settled any material claim for Taxes;

(p) experienced any labor dispute;

(q) suffered any change that has had or would reasonably be expected to have a
Material Adverse Effect; or

(r) agreed or entered into any arrangement to do any of the foregoing.

 

7



--------------------------------------------------------------------------------

2.8. Absence of Undisclosed Liabilities. Except as set forth on Schedule 2.8,
the Company has no obligations, liabilities or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, accrued, absolute,
contingent, unliquidated or otherwise, whether due or to become due and
regardless of when or by whom asserted, which would be required to be set forth
on a balance sheet prepared in accordance with GAAP, except (a) liabilities
incurred in the ordinary course of business consistent with past practice,
(b) liabilities reflected on the Financial Statements and the notes thereto (to
the extent not heretofore extinguished), (c) liabilities which in the aggregate
are not material in amount, (d) obligations and liabilities incurred at the
request or with the consent of Buyer.

2.9. Real Property.

(a) The Company owns no real property.

(b) Schedule 2.9 lists all real property leased by the Company as of the date
hereof (the “Real Property”). The Real Property includes all interests in real
property used in the conduct of business and operations of the Company as
currently conducted. Seller has made available to Buyer a true and complete copy
of every lease and sublease (if applicable) pursuant to which the Company is a
party or by which it is bound, a list of which is set forth on Schedule 2.9
(each a “Lease”). Except as disclosed on Schedule 2.9: (i) such Lease is in full
force and effect, and the Company holds a valid and existing leasehold interest
under each Lease, free and clear of all Liens other than Permitted Liens;
(ii) neither the Company nor, to the knowledge of Seller, any other party to
such Lease, is in breach or default, and no event has occurred which, with
notice or lapse of time or both, would constitute such a breach or default or
permit termination, modification or acceleration, under such Lease; and
(iii) such Lease will continue to be binding in accordance with its terms
following the Closing, except as may result from actions that may be taken by
Buyer or its affiliates following the Closing. Except as set forth on Schedule
2.9: (A) the other parties to the Leases are not an affiliate of, and otherwise
do not have any economic interest in, Seller or the Company; (B) the
transactions contemplated by this Agreement do not require the consent of or
notice to any other party to the Leases, will not result in a breach or default
under the Leases, will not give rise to any recapture or similar rights, and
will not otherwise cause any of the Leases not to be legal, valid, binding,
enforceable and in full force and effect on identical terms following the
Closing; (C) no security deposit or portion thereof deposited with respect to
any Lease has been applied in respect of a breach or default under any Lease
which has not been redeposited in full; (D) none of the Leases contain any
unsatisfied capital expenditure requirements or repair obligations of Seller or
the Company other than ordinary maintenance and repair obligations; (E) none of
the Leases have been leased, subleased, licensed or otherwise assigned to a
third party by Seller or the Company, and Seller or the Company have not
collaterally assigned or granted any other security interest in such Lease or
any interest therein to any other person; and (F) there are no outstanding
termination fees or contingent liabilities related to any Leases that have
expired or been terminated.

(c) The uses for which the buildings, facilities and other improvements located
on the Real Property are zoned do not restrict, or impair, in any material
respect the use of the Real Property for purposes of the businesses of the
Company.

(d) There are no pending or, to Seller’s knowledge, threatened condemnation,
eminent domain, fire, health, safety, building, zoning or other land use
regulatory proceedings, lawsuits or administrative actions relating to the
future use of or requiring any change in the present use or operations of any
portion of the Real Property. Neither the Seller, nor the Company has received
notice of any pending or threatened special assessment proceedings affecting any
portion of the Real Property.

(e) The Real Property and all present uses and operations of the Real Property
comply in all material respects with all Laws, covenants, conditions,
restrictions, easements, disposition agreements and similar matters affecting
the Real Property. The Real Property and its continued use, occupancy and
operation as used, occupied and operated in the conduct of the businesses of the
Company do not constitute a nonconforming use and is not the subject of a
special use permit under any Law.

 

8



--------------------------------------------------------------------------------

(f) No Person other than the Company is in possession of any of the Real
Property or any portion thereof, and there are no leases, subleases, licenses,
concessions or other agreements, written or oral, granting to any Person other
than the Company the right of use or occupancy of the Real Property or any
portion thereof. No easement, utility transmission line or water main located on
the Real Property adversely affects in any material respect the use of the Real
Property or any improvement on the Real Property.

(g) All water, sewer, gas, electric, telephone and drainage facilities, and all
other utilities required by any Law or by the use and operation of the Real
Property in the conduct of the businesses of Company are installed to the
property lines of the Real Property, are connected pursuant to valid permits to
municipal or public utility services or proper drainage facilities and in all
material respects are (i) fully operable, (ii) adequate to service the Real
Property in the operation of the businesses of the Company and (iii) permit
compliance with the requirements of all Laws in the operation thereof. All
outstanding charges with respect to such utilities that are due and payable are
paid in full. To Seller’s knowledge, no fact or condition exists which could
result in the termination or material reduction of the current access from the
Real Property to existing roads or to sewer or other utility services presently
serving the Real Property.

(h) There are no defects in the buildings, improvements and structures or
fixtures located on or at the Real Property that would materially impair the
conduct of the Business by Buyer. The mechanical, electrical, plumbing, HVAC and
other systems servicing the Real Property are in good working order and repair,
ordinary wear and tear excepted.

2.10. Title to Personal Properties.

(a) With respect to material personal properties and assets that are owned by
the Company (“Owned Personal Property”), including all such properties and
assets reflected as owned on the Most Recent Financial Statements (other than
inventory sold in the ordinary course of business since the date thereof), the
Company has good and valid title to all of such properties and assets, free and
clear of all Liens other than Permitted Liens.

(b) With respect to material personal properties and assets that are leased by
the Company (“Leased Personal Property”), the Company has a valid leasehold
interest in such Leased Personal Property and all such leases are in full force
and effect. Neither the Company, nor to the knowledge of Seller, any other party
thereto is in breach or default in any material respect, and no event has
occurred which, with notice or lapse of time or both, would constitute a
material breach or default or permit termination, modification or acceleration,
under any such lease.

(c) Neither Seller nor any of its affiliates (other than the Company) has any
interest in any equipment or other tangible assets or properties used in the
businesses of the Company.

2.11. Condition of Properties. Except as disclosed on Schedule 2.11, (a) the
Owned Personal Property and the Leased Personal Property constitute all material
personal property necessary for the conduct of the Company’s business as
presently conducted (except for assets and properties of Seller and its
affiliates used to provide services to the Company as set forth on Schedule
2.11) and (b) the Owned Personal Property and the Leased Personal Property are
in good operating condition and repair (subject to normal wear and tear given
the use and age of such assets) and are usable in the continuing operations of
the Company in substantially the same manner as such operations are presently
conducted.

2.12. Tax Matters.

(a) Certain Defined Terms. For purposes of this Agreement, the following
definitions shall apply:

(i) The term “Tax” and “Taxes” shall mean all taxes, however denominated,
including any interest, penalties or other additions to tax or additional
amounts with respect thereto that may become payable in respect thereof, imposed
by any federal, territorial, state, local or foreign government or any agency or
political subdivision of any such government, which taxes shall include, without
limiting the generality of

 

9



--------------------------------------------------------------------------------

the foregoing, all income or profits taxes (including, but not limited to,
federal income taxes and state income taxes), payroll and employee taxes,
unemployment insurance taxes, social security taxes, sales and use taxes, ad
valorem taxes, excise taxes, franchise taxes, gross receipts taxes, business
license taxes, occupation taxes, real and personal property taxes, stamp taxes,
environmental taxes, transfer taxes net proceeds, value added, withholding,
employment, deed, escheat, unclaimed property, alternative or add-on minimum,
windfall profits, transaction, lease, service, service use, severance, energy,
workers’ compensation, capital, premium, and other taxes, assessments, customs
duties, fees, levies or governmental charges of any nature whatever, whether
disputed or not.

(ii) The term “Returns” shall mean with respect to the Company and with respect
to the Seller Group, but only to the extent it reflects the business activity
and property of the Company or a Tax that could be or become a liability of the
Company, all returns, reports, estimates, declarations of estimated Tax,
information statements and returns relating to, or required to be filed in
connection with, any Taxes, including any schedule or attachment thereto.

(iii) The term “Seller Group” shall mean the federal consolidated Tax return
group of which Seller and the Company are members and any similar group on which
the income of Seller and the Company is reported on a combined, consolidated or
unitary basis for the purposes of any state or local Tax; but only to the extent
such return reflects the business activity and property of the Company or a Tax
that could be or become a liability of the Company.

(b) Except as set forth on Schedule 2.12(b), (i) all Returns required to be
filed by or on behalf of the Company or any Seller Group on or before the
Closing Date have been or will be duly filed on a timely basis and are accurate
and complete in all material respects, (ii) all Taxes (whether or not shown to
be due and payable on the Returns or on subsequent assessments with respect
thereto) of the Company and any Seller Group have been paid in full, (iii) the
Company has timely withheld and paid over all Taxes required to have been
withheld and paid over, and complied with all information reporting
requirements, including maintenance of required records with respect thereto, in
connection with amounts paid or owing to any employee, creditor, independent
contractor or other third party for all periods for which the statute of
limitations has not expired and (iv) there are no liens on any of the assets of
the Company with respect to Taxes, other than liens for Taxes not yet due and
payable.

(c) Except as set forth on Schedule 2.12(c), (i) there is no audit by a
Governmental Authority or Taxing authority in process or pending with respect to
any Tax of the Company or any Seller Group; (ii) no deficiencies exist or have
been asserted, in writing, with respect to any Taxes of the Company or any
Seller Group, and neither the Company nor any Seller Group has received written
notice that it has not filed a Return or paid Taxes required to be filed or paid
by it; (iii) neither the Company nor any Seller Group is a party to any action
or proceeding for assessment or collection of any Taxes, nor has such event been
asserted, in writing against the Company, any Seller Group or any of their
respective assets; (iv) no waiver or extension of any statute of limitations is
in effect with respect to any Taxes of the Company or any Seller Group; (v) the
charges, accruals and reserves for Taxes with respect to the Company reflected
on the books of the Company are adequate to cover material Tax liabilities
accruing through the end of the last period for which the Company ordinarily
records items on its books, (vi) the Company has no revenue deferred for Tax
purposes; (vii) the Company has not agreed to and is not required to make by
reason of a change in accounting method or otherwise, and could not be required
to make by reason of a proposed or threatened change in accounting method or
otherwise, any adjustment under Section 481(a) of the Code; (viii) the Company
has not received (and is not subject to) any ruling from any Taxing authority
and has not entered into (and is not subject to) any agreement with a Taxing
authority; (ix) Seller and the Company have not entered into any compensatory
agreements with respect to performance of services that could obligate it to
make payments that would result in a nondeductible expense to the Company under
Sections 162(m) or 280G of the Code or an excise Tax to the recipient of such
payment pursuant to Section 4999 of the Code; (x) the Company has not
participated in an international boycott as defined in Code Section 999;
(xi) neither the Company nor any Seller Group has been the “distributing
corporation” (within the meaning of Section 355(c)(2) of the Code) with respect
to a transaction described in Section 355 of the Code within the three (3) year
period ending as of the date of this Agreement and (xii) the Company and each

 

10



--------------------------------------------------------------------------------

member of a Seller Group have disclosed on its Returns all positions taken
therein that could give rise to a substantial understatement of federal income
Tax within the meaning of Section 6662 of the Code.

(d) The Company is not a party to any tax allocation agreement or tax sharing
agreement and has not assumed the liability for Taxes of any other person under
contract.

(e) Except as set forth on Schedule 2.12(e), the Company has no liability for
the Taxes of any Person, (i) as a transferee or successor, (ii) by contract,
(iii) under Section 1.1502-6 of the Treasury regulations (or any similar
provision of state, local or foreign Law), or (iv) otherwise. The Company will
not be required to include any item of income in, or exclude any item of
deduction from, taxable income for any taxable period (or portion thereof)
ending after the Closing Date as a result of any (i) installment sale or open
transaction disposition made on or prior to the Closing Date or (ii) prepaid
amount received on or prior to the Closing Date. The Company has not
participated in a “reportable transaction” within the meaning of Treas. Reg. §
1.6011-4(b).

(f) Except as set forth on Schedule 2.12(f), Seller has made available to Buyer
complete and accurate copies of all of the Company’s Returns as filed that have
been filed or will be filed (after giving effect to all valid extensions of time
for filing) with respect to all Tax periods for which the applicable statute of
limitations has not expired. Schedule 2.12(f) lists all jurisdictions in which
the Company is required to pay Tax or file a Return under applicable state,
local or foreign Tax Law.

(g) Except as set forth on Schedule 2.12(g), Seller owns all of the interests in
Company that are treated as equity for U.S. federal income tax purposes. Seller
is and will on the Closing Date be the “common parent” (as defined in Treasury
Regulations Section 1.1502-77(a)(1)(i)) of a U.S. federal consolidated return
group that includes Seller and Company. Seller has the authority to consent to
making an election under Section 338(h)(10) of the Code and similar state
elections with respect to the Purchase.

2.13. Legal Proceedings. Except as set forth on Schedule 2.13:

(a) (i) there are no actions, suits, proceedings, arbitrations, litigations,
investigations (each, an “Action”) or orders pending or (to the knowledge of
Seller) threatened against or affecting the Company at law or in equity, or
before or by any federal, state, municipal, foreign or other governmental
department, commission, board, bureau, agency, court or instrumentality,
domestic or foreign, or airport authority (“Governmental Authority”), (ii) to
the knowledge of Seller no event has occurred, nor circumstance exist, that may
give rise or serve as a reasonable basis for any such Action and (iii) there is
no Action against any current or (to the knowledge of Seller) former director or
employee of the Company with respect to which the Company has or is reasonably
likely to have an indemnification obligation; and

(b) there is no (i) unsatisfied judgment, penalty or award against the Company
or any of its properties or assets or (ii) Order to which the Company or any of
its properties or assets are subject.

2.14. Government Licenses, Permits and Related Approvals.

(a) Except as set forth on Schedule 2.14(a), the Company owns or possesses, and
is in material compliance with, all permits, licenses, franchises, certificates,
approvals and other authorizations which are required under foreign, federal,
state and local laws and regulations in the conduct of its business as it is
presently conducted including, all FAA certificates, licenses, and approvals,
EASA certificates, licenses, validations, and approvals, and any additional
foreign CAA certificates, licenses, validations, and approvals necessary to
carry on its business as it is now being conducted (collectively, the “Licenses
and Permits”).

(b) All Licenses and Permits are listed on Schedule 2.14(b).

(c) Such Licenses and Permits are valid and in full force and effect and no loss
of any of the Licenses and Permits is pending, or, to the knowledge of Seller,
threatened as a result of the transactions contemplated by this Agreement or
otherwise, except for normal expiration in accordance with the terms thereof.

 

11



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 2.14(d), neither Seller nor the Company has
received any written notice or claim against the Company during the past five
(5) years alleging a violation of any Laws applicable to its business and to
which the Company is subject.

(e) To the knowledge of Seller, no event has occurred and no circumstances exist
that (with or without the passage of time or the giving of notice) may result in
a violation of, conflict with, failure on the part of the Company to comply with
the terms of, or the revocation, withdrawal, termination, cancellation,
suspension or modification of any of the Licenses and Permits. Neither Seller
nor the Company has received notice regarding any violation of, conflict with,
failure on the part of the Company to comply with the terms of, or any
revocation, withdrawal, termination, cancellation, suspension or modification
of, any of the Licenses and Permits.

(f) To the knowledge of Seller, there are no pending FAA or foreign civil
aviation authority (“CAA”) enforcement actions against the Company.

2.15. Environmental Matters. Except as set forth on Schedule 2.15:

(a) the Company is and has been in compliance in all material respects with and
has no material liability under all federal, state, local and foreign laws
(including common law) and regulations relating to the protection of the
environment and human and worker health and safety and/or relating to the
spilling, releasing, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, leaching, dumping or disposing (“Release”) or threatened
Release, treatment, or storage of or exposure to pollutants, contaminants or
hazardous or toxic materials, substances or wastes (“Hazardous Substances”) into
ambient air, surface water, ground water, or lands, or otherwise relating to any
legally binding regulation, code, order, decree, or judgment issued, entered,
promulgated or approved thereunder (“Environmental Laws”);

(b) the Company holds and is and has been in compliance with all Licenses and
Permits which are required under Environmental Laws (“Environmental Permits”);

(c) no loss of any Environmental Permits is pending, or, to the knowledge of
Seller, threatened as a result of the transactions contemplated by this
Agreement or otherwise, except for normal expiration in accordance with the
terms thereof;

(d) neither Seller nor the Company has received any notice or claim, or is aware
of any facts or circumstances which could reasonably be expected to form the
basis for any claim, against the Company alleging a material violation of any
Environmental Laws or Environmental Permits;

(e) there have been no Releases of any Hazardous Substances, and no person has
been exposed to any Hazardous Substances at, to, in, on, under or from any real
property currently or formerly owned, operated or leased by the Company (or any
predecessors thereof) for which the Company is or may be liable, and neither
Seller nor the Company has received any notice or claim alleging that the
Company is or may be liable as a result of a Release of any Hazardous Substances
at any location;

(f) (i) the Company is not subject to any outstanding Order from or agreement
with any Governmental Authority or person relating to or arising under
Environmental Laws, and (ii) the Company is not a party to any pending judicial
or administrative proceedings or, to the knowledge of Seller, is the subject of
any investigations by any Governmental Authority, pursuant to any Environmental
Laws;

(g) neither Seller nor the Company has, expressly or by operation of law,
assumed responsibility or agreed to indemnify or hold harmless any person for
any liability or obligation relating to Environmental Laws;

(h) Seller has made available to Buyer all environmental reports, studies or
audits in the possession or reasonable control of the Seller or the Company with
respect to the Company or its properties or assets; and

 

12



--------------------------------------------------------------------------------

(i) notwithstanding the generality of any other representations and warranties
in this Agreement, the representations and warranties in this Section 2.15 and
Sections 2.6 and 2.7 shall be deemed the only representations and warranties in
this Agreement with respect to matters relating to Environmental Laws or to
Hazardous Substances.

2.16. Employee Benefit Plans.

(a) Except as set forth on Schedule 2.16(a) (the plans disclosed on Schedule
2.16(a), being the “Company Benefit Plans”), the Company is not the sponsor of
any “employee benefit plan” (within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)), severance,
change-in-control, employment, stock option, stock purchase, restricted stock,
supplemental retirement, bonus or incentive plan, agreement, program or
arrangement for the benefit of any current employees of the Company (the
“Business Employees”) or former employees of the Company (the “Former Business
Employees”) or its officers or directors. With respect to each Company Benefit
Plan, Seller has made available to Buyer a written description or copy thereof.

(b) Schedule 2.16(b) sets forth each “employee benefit plan” (within the meaning
of Section 3(3) of ERISA), severance, change-in-control, employment, stock
option, stock purchase, restricted stock, supplemental retirement, bonus or
incentive plan, agreement, program or arrangement maintained or contributed to
by Seller or any of its Subsidiaries for the benefit of any Business Employees
or officers or directors of the Company (each a “Seller Benefit Plan”). With
respect to each Seller Benefit Plan, Seller has made available to Buyer a
complete and accurate written description or copy thereof.

(c) With respect to each Company Benefit Plan and with respect to each Seller
Benefit Plan that is an “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA, Seller has made available to Buyer, as applicable, a true
and correct copy of (i) the plan documents and all amendments thereto, (ii) the
most recent annual report on Form 5500, (iii) each trust agreement and group
annuity contract, (iv) the most recent valuation report, (v) the most recent
favorable determination letter, and (vi) the most recent summary plan
description.

(d) Each Company Benefit Plan and Seller Benefit Plan intended to be qualified
within the meaning of Section 401 of the Internal Revenue Code of 1986, as
amended (the “Code”) has received a favorable determination letter as to its
qualification from the Internal Revenue Service and nothing has occurred since
the date of such determination that could reasonably be expected to adversely
affect such qualification.

(e) Each Company Benefit Plan, and each Seller Benefit Plan that is an “employee
pension benefit plan” within the meaning of Section 3(2) of ERISA, has been
administered in all material respects with its terms and applicable Law
(including, but not limited to, ERISA and the Code, and all rules and
regulations promulgated thereunder).

(f) Except as set forth on Schedule 2.16(f), with respect to each Company
Benefit Plan and Seller Benefit Plan that is subject to Part 3 of Title I or
Title IV of ERISA (a “Title IV Plan”): (i) no reportable event under
Section 4043 of ERISA for which the notice requirement has not been waived has
occurred; (ii) no accumulated funding deficiency, whether or not waived under
Code Section 412 has been incurred; (iii) no liability to the Pension Benefit
Guaranty Corporation has been incurred and all premiums required to be paid
thereto have been paid on behalf of each Title IV Plan; and (iv) no event or
condition exists which (A) would constitute grounds for termination by the
Pension Benefit Guaranty Corporation or (B) has caused or would give rise to a
partial termination of any such Title IV Plan.

(g) Except as set forth on Schedule 2.16(g), none of the Company Benefit Plans
or Seller Benefit Plans is a “multiemployer plan” as defined in Section 3(37) of
ERISA or has been subject to Sections 4063 or 4064 of ERISA. The Company has no
liability, contingent or otherwise, with respect to a “multiemployer plan”

 

13



--------------------------------------------------------------------------------

contributed to by Seller or any Person that together with the Company is or was
at any time treated as a single employer under Section 414 of the Code or
Section 4001 of ERISA.

(h) Except as set forth on Schedule 2.16(h), all contributions as well as
obligations of the Company or Seller under any Company Benefit Plan or Seller
Benefit Plan which are due for any period ending on or before the Closing Date
have been paid or accrued by the Seller or the Company (as applicable) within
the time required by Law.

(i) Except as set forth on Schedule 2.16(i), no Company Benefit Plan provides
deferred compensation to any Business Employee or Former Business Employee that
is taxable under Section 409A of the Code or would be taxable under Section 409A
of the Code as a result of the transactions contemplated by this Agreement.

(j) No disputes are pending before, or to Seller’s knowledge, are threatened by
any Governmental Authority or by any participant or beneficiary against any
Company Benefit Plan, other than routine claims for benefits.

(k) No prohibited transaction (as defined in Section 406 of ERISA or
Section 4975 of the Code) for which a statutory or administrative exemption does
not exist has occurred with respect to any Company Benefit Plan which could
result in a material liability to the Company.

(l) The Company has no liability with respect to any “employee welfare benefit
plan” within the meaning of Section 3(1) of ERISA that provides benefits to
retired employees (other than as required by Section 601 of ERISA).

(m) The consummation of the transactions contemplated by this Agreement will not
(i) entitle any Business Employee to severance pay, (ii) accelerate the time of
payment or vesting of, or increase the amount of, compensation or benefits due
to any Business Employee, (iii) result in any sale bonus, stay bonus or other
transaction-based bonus being due to any Business Employee or (iv) result in the
payment to any Business Employee of any amount that would be an “excess
parachute payment” within the meaning of Section 280G of the Code.

(n) The Company has no commitment, intention, or understanding to create,
modify, or terminate any Company Benefit Plan that would result in additional
liability to Buyer or Company, except as set forth in Article VII below.

2.17. Intellectual Property.

(a) Schedule 2.17(a) sets forth a true and complete list (by name, owner and,
where applicable, registration number and jurisdiction of registration,
application, certification or filing) of (i) all registered, pending
applications for Company Owned Intellectual Property and (ii) all in-bound
licenses, sublicenses or other agreements pursuant to which a third party
authorizes the Company to use, practice any rights under, or grant sublicenses
with respect to, any Intellectual Property. Notwithstanding anything to the
contrary herein, Schedule 2.17(a) need not include any licenses for click-wrap,
shrink-wrap, open source or off-the-shelf software.

(b) Except with respect to non-exclusive licenses under the Company Intellectual
Property, which are either expressly provided and/or implied in connection with
a customer’s use of the Company’s products or services, and which are disclosed
in Schedule 2.17(b), the Company does not license, sublicense, nor is it a party
to any other agreement, pursuant to which it authorizes a third party to use,
practice any rights under or grant sublicenses with respect to Company
Intellectual Property.

(c) Except as set forth in Schedule 2.17(c), (i) the Company has good title to
each registration, application, and, to the knowledge of Seller, other material
items of Company Owned Intellectual Property, free and clear of

 

14



--------------------------------------------------------------------------------

any Liens; (ii) the Company owns or has the right to use pursuant to license,
sublicense, or other written agreement, all material items of Company
Intellectual Property used in the operation of the business of the Company, as
presently conducted.

(d) All registration, maintenance and renewal fees applicable to the Company
Owned Intellectual Property that are currently due have been paid and all
documents and certificates related to such items have been filed with the
relevant Governmental Authority or other authorities in the United States or
foreign jurisdictions, as the case may be, for the purposes of maintaining such
items.

(e) To the knowledge of Seller, (i) no holding, decision or judgment has been
rendered in any action or proceeding before any court or administrative
authority denying the validity of, the Company’s right to register, or the
Company’s right to own or use, any Company Intellectual Property, and (ii) there
are no pending actions or proceedings challenging the validity, enforceability,
ownership, or use of any Company Intellectual Property.

(f) To the knowledge of Seller, no third party is infringing upon,
misappropriating, or otherwise violating any Company Owned Intellectual
Property, and the Company and Seller have taken reasonable measures to protect
and enforce the Company Owned Intellectual Property against other Persons,
including the confidentiality of trade secrets owned by the Company.

(g) There are no claims pending against the Company, nor has any officer of
Seller received actual notice of any claims made against the Company, in the
past five (5) years by a third party, that the conduct of the Company’s business
in the manner currently conducted infringes upon, misappropriates or otherwise
violates the Intellectual Property rights of any other Person.

2.18. Insurance.

(a) Schedule 2.18(a) sets forth (i) an accurate and complete list of each
insurance policy and fidelity bond which covers the Company and its business,
properties, assets, directors and employees (the “Policies”) and (ii) a list of
all pending claims and the claims history for the Company under the Policies
during the current year and the preceding three (3) years (including with
respect to insurance obtained but not currently maintained). There are no
pending claims under any of such Policies as to which coverage has been
questioned, denied or disputed by the insurer or in respect of which the insurer
has reserved its rights.

(b) Schedule 2.18(b) describes any self-insurance arrangement by or affecting
the Company, including any reserves thereunder, and describes the loss
experience for all claims that were self-insured in the current year and the
preceding three (3) years.

(c) All Policies are in full force and effect.

(d) All premiums due under the Policies have been paid in full or, with respect
to premiums not yet due, accrued. The Company has not received a notice of
cancellation of any Policy or of any material changes that are required in the
conduct of the businesses of the Company as a condition to the continuation of
coverage under, or renewal of, any such Policy. There is no existing default of,
and Seller has no knowledge of any threatened termination of, or material
premium increase with respect to, any Policy and none of such Policies provides
for retroactive premium adjustments.

2.19. Material Contracts.

(a) Except (i) as set forth on Schedule 2.19(a), (ii) for licenses of, and other
agreements with respect to, the items referred to in Section 2.17 and (iii) for
Leases, as to which no representations or warranties are made other than as set
forth in Section 2.9, the Company is not a party to or bound by, nor are any of
its assets affected by, any:

(i) note, debenture, bond, equipment trust, letter of credit, indenture loan or
other agreement relating to Indebtedness, lending or investing of money or to
the mortgaging or pledging of any of its assets;

 

15



--------------------------------------------------------------------------------

(ii) Contract with a Governmental Authority;

(iii) guaranty of Indebtedness, other than endorsements made for collection in
the ordinary course of business;

(iv) indemnification or other reimbursement obligations in excess of $100,000;

(v) Contract for the purchase of materials, supplies, goods or services that
involves or would reasonably be expected to involve (A) annual payments by the
Company of $100,000 or more or (B) aggregate payments by the Company, of
$250,000 or more;

(vi) Contracts which prohibit it from freely engaging in any activity in any
geographic region;

(vii) Contract (A) for the sale by the Company of materials, supplies, goods,
services, equipment or other assets, and that involves a specified annual
minimum dollar sales amount by the Company of $100,000 or more, or (B) pursuant
to which the Company received payments of more than $100,000 in the year ended
December 31, 2006 or expects to receive payments of more than $100,000 in the
years ending December 31, 2007 and December 31, 2008;

(viii) Contract that requires the Company to purchase its total requirements of
any product or service from a third party or that contains “take or pay”
provisions;

(ix) employment, consulting, termination or severance Contract, other than any
such Contract that is terminable at-will by the Company without liability to the
Company;

(x) partnership or joint venture Contract;

(xi) distribution, dealer, representative or sales agency Contract;

(xii) Contract for the lease of personal property that provides for payments to
or by the Company in any one case of $100,000 or more annually or $500,000 or
more over the term of the lease;

(xiii) Contract for any capital expenditure or leasehold improvement in any one
case in excess of $100,000 or in the aggregate greater than $250,000;

(xiv) Contract that relates to the acquisition or disposition of any material
business (whether by merger, sale of stock, sale of assets or otherwise);

(xv) Collective Bargaining Agreement or other Contract with any labor
organization, union or association; or

(xvi) any other Contracts not described above which involve the payment to or by
the Company of $100,000 or more in any twelve consecutive month period.

(b) Except as set forth on Schedule 2.19(b), (i) each contract or commitment
listed on Schedule 2.19(a) (the “Material Contracts”) is valid, binding and
enforceable against the Company; (ii) the Company is not in material default
under any Material Contract, has performed all material obligations under the
Material Contracts required to be performed by it, and has not received any
claim of default under any Material Contract; and (iii) Seller has no knowledge
of any breach or anticipated breach by any other party to any Material Contract.

(c) Seller has made available to Buyer true and complete copies of each Material
Contract.

2.20. Transactions with Affiliates.

(a) Except set forth in Schedule 2.20(a), there are no Contracts between the
Company, on the one hand, and Seller or any of its officers, directors,
consultants or employees, or any affiliate of any of the foregoing, on the other
hand.

(b) Except set forth in Schedule 2.20(b), the Company is not indebted, directly
or indirectly, to Seller, or to any of its directors, officers or employees, or
to any affiliate of any of the foregoing, other than in connection with expenses
or advances of expenses incurred in the ordinary course of business or employee
relocation

 

16



--------------------------------------------------------------------------------

expenses and for other customary employee benefits made generally available to
all employees. Neither Seller nor any of the Company’s directors, officers or
employees nor any affiliate of the foregoing (i) are, directly or indirectly,
indebted to the Company or (ii) have any direct or indirect ownership interest
in any Person with which the Company has a business relationship, or any Person
that competes with the Company, except that Seller or the Company’s directors,
officers or employees or any affiliate of any of the foregoing may own stock in
(but not exceeding two percent (2%) of the outstanding capital stock of)
publicly traded companies that may compete or have a business relationship with
the Company. None of Seller, the directors, officers or employees of the
Company, or any affiliate of any of the foregoing has, direct or indirect (other
than through the Company) economic, interest in any Material Contract. None of
Seller, the directors, officers or employees of the Company, or any affiliate of
any of the foregoing has any material commercial, industrial, banking,
consulting, legal, accounting, charitable or familial relationship with any of
the Company’s customers, suppliers, service providers, joint venture partners,
licensees and competitors.

2.21. Vote Required. The affirmative vote of the holders of a majority of the
outstanding shares of Seller Common Stock (the “Required Seller Stockholders”)
is necessary to approve this Agreement and the transactions contemplated
thereby. The affirmative vote of the Required Seller Stockholders is the only
vote of the holders of any class or series of capital stock of Seller necessary
to approve this Agreement and to consummate the transactions contemplated
hereby.

2.22. Brokers, Finders, etc. Except as set forth on Schedule 2.22, Seller has
not employed, nor is it subject to any valid claim of, any broker, finder,
consultant or other intermediary in connection with the transactions
contemplated by this Agreement who might be or is entitled to a fee or
commission in connection with such transactions.

2.23. Employment-Related Matters.

(a) Schedule 2.23(a) sets forth a true and complete list of (i) the names,
titles, annual salaries and other compensation of all officers of the Company
and all other employees of the Company whose annual base salary exceeds
$100,000, along with an indication of exempt or non-exempt status and (ii) the
wage rates for non-salaried employees of the Company (by classification and an
indication of exempt or non-exempt status). None of the employees listed on
Schedule 2.23(a)(i) has indicated to Seller or the Company that s/he intends to
resign or retire as a result of the transactions contemplated hereby or
otherwise within one (1) year after the Closing Date.

(b) Except as set forth on Schedule 2.23(b), the Business Employees constitute
all personnel (other than the contractors and consultants set forth on Schedule
2.19) engaged in the business of the Company.

(c) Except as set forth on Schedule 2.23(c), (i) no labor strike, slowdown, work
stoppage, dispute, or lockout is in effect or, to the knowledge of Seller,
threatened; (ii) no unfair labor practice charge or complaint is pending or, to
the knowledge of Seller, threatened; (iii) there are no grievances, grievance
proceedings or arbitration proceedings pending or, to the knowledge of Seller,
threatened; (iv) the Company is not a party to or subject to any Collective
Bargaining Agreements and no labor organizations represent or purport to
represent any employees, contractors and/or consultants employed or retained by
the Company; (v) there are no pending or, to the knowledge of Seller, threatened
other claims, complaints, lawsuits or disputes involving or relating to any
employees, contractors, consultants or labor organizations or their wages,
hours, benefits and/or terms or conditions of employment; (vi) the Company is
not a party to, or otherwise bound by, any consent decree with, or citation by,
any Governmental Authority relating to employees or employment practices; and
(vii) the Company is in compliance in all material respects with all applicable
laws relating to employment, employment practices and the termination of
employment.

2.24. Inventory. All inventory of the Company (including materials, supplies,
parts, work-in-process and finished goods) is of a quality, quantity and
condition useable or saleable in the ordinary course of business. No

 

17



--------------------------------------------------------------------------------

write-down of such inventory has been made or should have been made under GAAP
in the period since December 31, 2006 other than in the ordinary course of
business consistent with past practice. The quantities of each item of inventory
are reasonable and adequate in the present circumstances of the Company.

2.25. Accounts Receivable. The accounts receivable of the Company as set forth
on the Most Recent Financial Statements or arising since the date thereof are,
to the extent not paid in full by the account debtor prior to the date hereof,
(a) valid and genuine and have arisen solely out of bona fide sales and
deliveries of goods, performance of services and other business transactions in
the ordinary course of business consistent with past practice, (b) not subject
to valid defenses, set-offs or counterclaims, and (c) collectible within ninety
(90) days after billing at the full recorded amount thereof less, in the case of
accounts receivable appearing on the Most Recent Financial Statements, the
recorded allowance for collection losses on the Most Recent Financial Statements
or, in the case of accounts receivable arising since the Most Recent Financial
Statements, the recorded allowance for collection losses shown on the accounting
records of the Company.

2.26. Compliance with Law. The Company is in compliance with applicable Law in
all material respects. The Company has not received notice regarding any
violation of, conflict with, or failure to comply with any Law.

2.27. Books and Records. The minute books (containing the records of the
meetings, or written consents in lieu of such meetings, of the stockholders, the
board of directors and any committees of the board of directors), the stock
certificate books, and the stock record books of the Company are correct and
complete in all material respects, and have been maintained in accordance with
sound business practices. The minute books of the Company contain records of all
meetings, or actions taken by written consent, of the stockholders, the board of
directors and any committees of the board of directors, of the Company, and no
meeting, or action by written consent in lieu of such meeting, of any such
stockholders, board of directors or committee of such board of directors, has
been held for which minutes have not been prepared and not contained in the
minute books. All minutes contained in the minute books are accurate and
complete in all material respects. At the Closing, all of the books and records
of the Company will be in the possession of the Company. At the Closing, the
Seller will deliver, or cause to be delivered, to the Buyer or its designee all
of the minute books of the Company.

2.28. Suppliers and Customers. Schedule 2.28 sets forth the largest ten
(10) suppliers of the business of the Company based on expenses incurred for
each of the year ended December 31, 2006 and the three-month period ended
March 31, 2007 and the largest ten (10) customers of the business of the Company
based on revenue generated for each of the year ended December 31, 2006 and the
three-month period ended March 31, 2007. The relationships of the Company with
each such supplier and customer are good commercial working relationships. No
such supplier or customer has canceled or otherwise terminated, or to the
knowledge of Seller threatened to cancel or otherwise terminate, its
relationship with the Company. Neither the Seller nor the Company has received
notice that any such supplier or customer may cancel or otherwise materially and
adversely modify its relationship with the Company or limit its services,
supplies or materials to or from the Company, either as a result of the
transactions contemplated hereby or otherwise.

2.29. Bank Accounts. Schedule 2.29 sets forth the name of each bank, safe
deposit company or other financial institution in which the Company has an
account, lock box or safe deposit box and the names of all persons authorized to
draw thereon or have access thereto.

2.30. Product and Service Warranty and Liability.

(a) All of the products and services provided, distributed, manufactured, sold,
licensed or delivered by the Company have conformed in all material respects
with all applicable contractual commitments, all applicable Laws and Orders, and
all express and implied warranties with respect thereto and the Company does not
have any material liability (whether asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, and due or to
become due) for replacement thereof or other damages in connection therewith,
subject to reserves and accruals reflected in the Most Recent Financial
Statements, as adjusted for operations and

 

18



--------------------------------------------------------------------------------

transactions through the date of the Closing in the ordinary course consistent
with past practice. Substantially all of such products and services are subject
to standard terms and conditions of sale. Seller has made available to Buyer
copies of the standard terms and conditions with respect to the sale, license
and distribution of such products and services (containing applicable guaranty,
warranty and indemnity provisions).

(b) The Company does not have any material liability (whether asserted or
unasserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, and due or to become due) arising out of any injury to individuals
or property as a result of the ownership, possession or use of any product or
service provided, distributed, manufactured, sold, licensed or delivered by the
Company.

2.31. Powers of Attorney. There are no outstanding powers of attorney executed
by or on behalf of the Company in favor of any Person.

2.32. Opinions of Financial Advisors. The Seller has received the written
opinion of SMH Capital Inc., dated as of the date hereof to the effect that, as
of the date of such opinion, the Purchase Price to be received by the Seller in
connection with the Purchase is fair from a financial point of view.

2.33. Solvency. The Seller is (on a consolidated basis), and immediately after
the Closing (after giving effect to the Purchase and the other transactions
contemplated hereby, including the amount and terms of any debt and/or equity
financing on behalf of Buyer in connection with the transactions contemplated by
this Agreement) will be, Solvent. For purposes of this Agreement, “Solvent,”
when used with respect to any Person means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
generally determined in accordance with applicable federal laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its business
and (d) such Person will be able to pay its debts as they mature. For purposes
of this definition, (i) “debt” means liability on a “claim,” and (ii) “claim”
means any (A) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (B) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

2.34. Stormwater Discharge. The location identified as the “Off-Site Location”
on the site map attached hereto as Exhibit E (the “Site Map”) is a point of
current and historic stormwater discharge from the Real Property.

2.35. No Other Representations and Warranties. Except for the express
representations and warranties contained in this Agreement and the Transaction
Documents, Seller makes no representation or warranty whatsoever, express or
implied, including but not limited to any implied warranty or representation as
to condition, merchantability or suitability as to any of the properties or
assets of the Company, and Buyer accepts the Stock and the Company “as is” and
“where is.”

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller as of the date hereof and as of
the Closing Date as follows:

3.1. Due Organization. Buyer is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
has all requisite power and authority to enter into this Agreement and perform
its obligations hereunder.

 

19



--------------------------------------------------------------------------------

3.2. Authorization and Validity of Agreement. The execution, delivery and
performance by Buyer of this Agreement and the other Transaction Documents and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly authorized by the Board of Directors of Buyer, and no other
action on the part of Buyer is or will be necessary for the execution, delivery
and performance by Buyer of this Agreement and the other Transaction Documents
and the consummation by Buyer of the transactions contemplated hereby and
thereby. This Agreement has been duly executed and delivered by Buyer and is,
and when executed and delivered, each of the other Transaction Document will be,
a legal, valid and binding obligation of Buyer, enforceable against Buyer in
accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting creditors’ rights generally and by general equity
principles.

3.3. No Conflict. Except as specifically contemplated in this Agreement, the
execution, delivery and performance by Buyer of this Agreement and the
Transaction Documents and the consummation by it of the transactions
contemplated hereby and thereby: (a) do not and will not violate any Law or
Order applicable to Buyer; (b) do not and will not require any consent or
approval of, or filing with or notice to, any Governmental Authority under any
Law applicable to Buyer, except for any consent, approval, filing or notice
requirements which become applicable solely as a result of the specific
regulatory status of Seller or its affiliates or which Seller or its affiliates
are otherwise required to obtain; (c) do not and will not violate any provision
of the organizational documents of Buyer; (d) do not and will not violate,
conflict with, or result in the breach or termination of, or constitute a
default under, or result in the loss of rights of Buyer under, or result in the
acceleration of the performance by Buyer under, any material Contract to which
Buyer is a party or by which it, or any of its assets are bound or encumbered;
and (e) do not and will not require the authorization or order of, registration,
declaration or filing with, or notice to, any Governmental Authority or other
Person with respect to Buyer or any of its affiliates in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the consummation of the transactions contemplated hereby and thereby, except for
such filings as may be required under the HSR Act.

3.4. Vote Required. No vote of the holders of any class or series of capital
stock of Buyer is necessary to approve this Agreement or to consummate the
transactions contemplated hereby.

3.5. Brokers, Finders, etc. Buyer has not employed, nor is subject to the valid
claim of, any broker, finder, consultant or other intermediary in connection
with the transactions contemplated by this Agreement who might be entitled to a
fee or commission from Seller in connection with such transactions.

3.6. Available Funds.

(a) Buyer has cash on hand or existing lines of credit to provide, in the
aggregate, monies sufficient to fund the consummation of the transactions
contemplated by this Agreement and to satisfy all other costs and expenses
required to be paid by Buyer arising in connection therewith. There is no breach
or default existing, or with notice or the passage of time may exist, under the
credit or other agreements with respect to any such lines of credit. Buyer has
no reason to believe that any of the conditions precedent to the draw-down of
any such lines of credit will not be satisfied.

(b) Buyer has delivered to Seller a true and complete copy of an executed equity
commitment letter, dated as of the date hereof (the “Equity Commitment Letter”)
in the form attached hereto as Exhibit F, pursuant to which Sun Capital Partners
Group IV, L.P., an affiliate of Buyer, has committed, subject to the terms and
conditions thereof, to invest the amount set forth therein (the “Equity
Commitment”). The Equity Commitment Letter has not been amended or modified in
any material respect, and the commitment contained in the Equity Commitment
Letter has not been withdrawn or rescinded. The Equity Commitment Letter is in
full force and effect. The Equity Commitment Letter, in the form so delivered,
is a legal, valid and binding obligation of the parties thereto. There are no
conditions precedent or other contingencies related to the funding of the full
amount of the Equity Commitment, other than as set forth in or contemplated by
the Equity Commitment. For avoidance of doubt, it shall not be a condition to
Closing for Buyer to obtain the Equity Commitment or any alternative financing.

 

20



--------------------------------------------------------------------------------

3.7. Purchase for Investment. Buyer is aware that no shares of capital stock or
other securities being acquired pursuant to the transactions contemplated hereby
are registered under the Securities Act of 1933, as amended (the “Securities
Act”), or under any state or foreign securities laws. Buyer is an “accredited
investor” within the meaning of Rule 501(a) of Regulation D of the Securities
Act. Buyer is not an underwriter, as such term is defined under the Securities
Act, and is purchasing such shares solely for investment, with no present
intention to distribute any such shares to any person, and Buyer will not sell
or otherwise dispose of shares except in compliance with the registration
requirements or exemption provisions under the Securities Act and the rules and
regulations promulgated thereunder, or any other applicable securities laws.

3.8. Legal Proceedings. There are no actions, suits, proceedings or orders
pending or (to the knowledge of Buyer) threatened against or affecting Buyer or
any of its affiliates at law or in equity, or before or by any Governmental
Authority, and neither Buyer nor any of its affiliates is subject to any Order
which would or seeks to enjoin, rescind, or delay the transactions contemplated
by this Agreement or otherwise hinder Buyer from timely complying with the terms
and provisions of this Agreement.

3.9. Investigation. Buyer acknowledges that, except for the matters that are
expressly covered by the provisions of this Agreement, Buyer is relying on its
own investigation and analysis in entering into the transactions contemplated
hereby. Buyer is knowledgeable about the industries in which the Company
operates and is capable of evaluating the merits and risks of its purchase of
the Stock as contemplated by this Agreement and is able to bear the substantial
economic risk of such investment for an indefinite period of time.

3.10. Disclaimer Regarding Projections. In connection with Buyer’s investigation
of the Company, Buyer has received from Seller and its affiliates and agents
certain financial information, memoranda or offering materials or presentations
containing, among other things, projections and other forecasts, including,
without limitation, projected financial statements, cash flow items, cost
estimates, certain business plan information and other data related to the
Company. Buyer acknowledges that (a) any such documents are not and shall not be
deemed to include representations or warranties of Seller or the Company,
(b) there are uncertainties inherent in attempting to make such projections,
forecasts and plans and, accordingly, is not relying on them, (c) Buyer is
familiar with such uncertainties and is taking full responsibility for making
its own evaluation of the adequacy and accuracy of all projections, forecasts
and plans so furnished to it and (d) Buyer shall have no claim against anyone
with respect to any of the foregoing.

3.11. No Other Representations and Warranties. Except for the express
representations and warranties contained in this Agreement and the other
Transaction Documents, Buyer makes no representation or warranty whatsoever,
express or implied.

ARTICLE IV

COVENANTS

4.1. Access; Information and Records; and Confidentiality.

(a) During the period commencing on the date hereof and ending on the Closing
Date, Seller shall and shall cause the Company to afford to Buyer, its counsel,
accountants and other authorized representatives, upon reasonable written
request and notice, full access to and the right to inspect, during normal
business, the plants, properties, officers, employees, accountants, counsel and
agents, Contracts, books and records of the Company, in order that Buyer may
have the opportunity to make such investigations, including for the purpose of
conducting the Phase II Work, as it shall desire to make of the affairs of the
Company; provided that Buyer shall conduct such investigations in such a manner
as to minimize disruptions to the continuing operations of the Company to the
extent reasonably practicable. Seller will use its commercially reasonable
efforts to cause its officers, employees, accountants and other agents to
furnish to Buyer such additional financial and operating data and information
with respect to the Company as Buyer may from time to time reasonably request.

 

21



--------------------------------------------------------------------------------

(b) Without the prior written consent of Seller, which consent may not be
unreasonably withheld, Buyer shall not contact any suppliers to, employees
(except pursuant to Section 4.1(a)) or customers of Seller or the Company in
connection with or pertaining to any subject matter of this Agreement.

(c) Buyer will (i) hold, and will cause its respective partners, directors,
officers, employees and representatives of its legal, accounting and financial
advisors and other representatives and affiliates (the “Representatives”) to
hold, any information in confidence to the extent required by, and in accordance
with, the provisions of the confidentiality agreement dated February 5, 2007,
between Buyer and Seller (the “Confidentiality Agreement”) and (ii) comply, and
will cause its Representatives to comply, in all respects with the
Confidentiality Agreement.

(d) From and after the Closing until the fifth anniversary thereof, Seller will,
and will cause its affiliates to, hold, and will use commercially reasonable
efforts to cause its and their respective Representatives to hold, in confidence
any and all information, whether written or oral, concerning the Company, except
to the extent that such information is (i) in the public domain through no
breach of this Agreement by Seller or any of its affiliates or (ii) lawfully
acquired by Seller or any of its affiliates after the Closing from sources which
are not prohibited from disclosing such information by a legal, contractual or
fiduciary obligation. If Seller or any of its affiliates or Representatives is
compelled to disclose any such information by judicial or administrative process
or by other requirements of Law, Seller shall promptly notify Buyer in writing
and shall disclose only that portion of such information which Seller is advised
by its counsel is legally required to be disclosed; provided that Seller shall
cooperate with Buyer in all reasonable respects, at Buyer’s expense, to obtain
an appropriate protective order or other reasonable assurance that confidential
treatment will be accorded such information.

4.2. Conduct of the Business of the Company Prior to the Closing Date. Except
(a) as permitted, required or specifically contemplated by this Agreement,
including, without limitation, those actions contemplated on Schedule 2.7,
Schedule 4.2 or in this Article IV, (b) as required by a Governmental Authority
of competent jurisdiction or by applicable Law or (c) as otherwise consented to
or approved in writing by Buyer, which consent shall not be unreasonably
withheld, during the period commencing on the date hereof and ending on the
Closing Date, Seller covenants that it shall and shall cause the Company to take
or refrain from taking such action such that:

(i) the business of the Company shall be conducted in the ordinary course of
business consistent with past practice;

(ii) the Company will not amend its organizational documents;

(iii) the Company will use its commercially reasonable efforts to preserve
intact its business organization, to keep available the services of its present
officers and key employees, and to preserve the goodwill of those having
business relationships with it;

(iv) the Company will not acquire any new interest in or enter into any new
lease of real property, or modify, amend, assign, sublease or terminate any
existing lease;

(v) the Company will not enter into, modify or supplement any Collective
Bargaining Agreement with or in relation to any labor organizations; and

(vi) the Company will not take any other action which would result in the
representation and warranty contained in Section 2.7 being untrue at and as of
the Closing Date.

4.3. Antitrust Laws.

(a) If applicable, each party hereto shall (i) make the filings required of it
or any of its affiliates under the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended (the “HSR Act”), in connection with this Agreement and the
transactions contemplated hereby as promptly as practicable following the date
hereof, (ii) comply at the earliest practicable date and after consultation with
the other party hereto with any request for

 

22



--------------------------------------------------------------------------------

additional information or documentary material received by it or any of its
affiliates from the Federal Trade Commission (the “FTC”), the Antitrust Division
of the Department of Justice (the “Antitrust Division”) or any other
Governmental Authority, (iii) cooperate with one another in connection with any
filing under the HSR Act and in connection with resolving any investigation or
other inquiry concerning the transactions contemplated by this Agreement
initiated by the FTC, the Antitrust Division or any other Governmental Authority
and (iv) cause the waiting periods under the HSR Act or any other foreign
antitrust merger control authority to terminate or expire at the earliest
possible date.

(b) Each party hereto shall promptly inform the other parties of any
communication made to, or received by such party from, the FTC, the Antitrust
Division or any other Governmental Authority regarding any of the transactions
contemplated hereby.

(c) The filing fees under the HSR Act or any other foreign antitrust merger
control laws shall be borne by Buyer.

4.4. Non-Solicitation.

(a) Buyer and its affiliates will not, from and after the date hereof and for a
period of one (1) year following any termination of this Agreement pursuant to
Section 9.2, without the prior written approval of Seller, directly or
indirectly, solicit, encourage, entice or induce any person who is an employee
of Seller or the Company, at the date hereof or at any time hereafter until the
termination of this Agreement, to terminate his or her employment with Seller or
the Company. Buyer agrees that any remedy at law for any breach by it of this
Section 4.4(a) would be inadequate, and Seller would be entitled to injunctive
relief in such a case. If it is ever held that the restriction placed on Buyer
by this Section 4.4(a) is too broad to permit enforcement of such restriction to
its fullest extent, Buyer agrees that a court of competent jurisdiction may
enforce such restriction to the maximum extent permitted by law, and Buyer
hereby consents and agrees that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restriction.

(b) Seller will not, for a period of one (1) year following the Closing Date,
without the prior written approval of Buyer, directly or indirectly, solicit,
encourage, entice or induce any person who is an employee of the Company at the
Closing Date to terminate his or her employment with Buyer or any of its
subsidiaries known to Seller. Seller agrees that any remedy at law for any
breach by it of this Section 4.4(b) would be inadequate, and Buyer would be
entitled to injunctive relief in such a case. If it is ever held that the
restriction placed on Seller by this Section 4.4(b) is too broad to permit
enforcement of such restriction to its fullest extent, Seller agrees that a
court of competent jurisdiction may enforce such restriction to the maximum
extent permitted by law, and Seller hereby consents and agrees that such scope
may be judicially modified accordingly in any proceeding brought to enforce such
restriction.

4.5. Services Agreement. On the Closing Date, Buyer and Seller shall execute and
deliver an agreement, substantially in the form attached hereto as Exhibit G
(the “Services Agreement”), pursuant to which Buyer and Seller shall each agree
to provide certain transition services.

4.6. Termination of Affiliate Relations. Except as contemplated by this
Agreement, on or prior to the Closing Date, (a) the Company shall have repaid or
otherwise settled all of its outstanding indebtedness (including interest
thereon) and satisfied all of its other liabilities as of the Closing Date owed
to Seller or its affiliates, and (b) Seller and its affiliates shall have repaid
or otherwise settled all of their outstanding indebtedness (including interest
thereon) and satisfied all of their other liabilities owed to the Company. All
agreements between the Company and Seller and its affiliates (other than
agreements contemplated by this Agreement (including, without limitation,
Section 4.5)) shall be terminated as of the Closing Date, and all obligations
and liabilities thereunder shall have been satisfied.

4.7. Further Actions. Subject to the terms and conditions of this Agreement,
each of the parties hereto agrees to use its commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done,

 

23



--------------------------------------------------------------------------------

all things necessary, proper or advisable to consummate and make effective the
transactions contemplated by this Agreement, including using its commercially
reasonable efforts: (a) to obtain, in addition to approvals referred to in
Section 4.3, any licenses, permits, consents, approvals, authorizations,
qualifications and orders of federal, state, local and foreign Governmental
Authorities and parties to contracts with the Company as are required in
connection with the consummation of the transactions contemplated hereby; (b) to
effect, in addition to filings referred to in Section 4.3, all necessary
registrations and filings required in connection with the consummation of the
transactions contemplated hereby; (c) to defend any lawsuits or other legal
proceedings, whether judicial or administrative, whether brought derivatively or
on behalf of third parties (including, without limitation, Governmental
Authorities or officials), challenging this Agreement or the consummation of the
transactions contemplated hereby; and (d) to furnish to each other such
information and assistance and to consult with respect to the terms of any
registration, filing, application or undertaking as reasonably may be requested
in connection with the foregoing.

4.8. Access to Records and Personnel.

(a) Buyer shall, and shall cause its affiliates to, retain the books, records,
documents, instruments, accounts, correspondence, writings, evidences of title
and other papers relating to the Company in their possession (the “Books and
Records”) for a period of six (6) years from the Closing Date or for such longer
period as may be required by law or any applicable court order. Notwithstanding
the foregoing, Buyer shall retain for such longer periods any and all Books and
Records that relate to any ongoing litigation, investigation or proceeding until
such time as Buyer is notified of the conclusion of such matter.

(b) Buyer shall, and shall cause its affiliates to, provide Seller and its
representatives with reasonable access during normal business hours to such
Books and Records for the preparation of financial statements, Returns or the
defense of litigation or tax audits. Seller will hold in confidence all
confidential information identified as such by, and obtained from, Buyer, any of
its officers, agents, representatives or employees; provided, however, that
information which (i) was in the public domain; (ii) was in fact known to Seller
prior to disclosure by Buyer, its officers, agents, representatives or
employees; or (iii) becomes known to Seller from or through a third party not
under an obligation of non-disclosure to the disclosing party, shall not be
deemed to be confidential information.

4.9. Use of Pemco Name. At or prior to the Closing Date, (a) Seller shall, and
shall cause its affiliates to assign to the Company ownership of, and all of
their respective rights to use the trademark “Pemco” and each trademark, service
mark, trade name, brand name, domain name, trade dress, logo or other source
indicator using the “Pemco” name other than “DefensePemco” (the “Pemco Names”)
and (b) Seller shall change its name to “DefensePemco, Inc.” or any other name
that does not include the name “Pemco” and is not confusingly similar thereto.
Except as provided below, Seller expressly agrees that Seller and its affiliates
(other than the Company) are not retaining ownership of, or any right to use the
Pemco Names. Within ninety (90) days after the Closing Date, Seller shall, and
shall cause its affiliates to (i) apply to change all of their respective
corporate, trade and other names or registrations that include any Pemco Names
to a name that is not the same or confusingly similar thereto and (ii) remove,
redact or cover any Pemco Names from any documents or materials in their
possession or control (other than legal documents for purely internal
distribution). Within nine (9) months after the Closing Date, Seller shall, and
shall cause its affiliates to (A) apply to change all of their respective
corporate, trade and other names or registrations that include or use the
trademark “DefensePemco” and each trademark, service mark, trade name, brand
name, domain name, trade dress, logo or other source indicator using the
“DefensePemco” name (the “DefensePemco Names”) to a name that does not include
the name “Pemco” and is not confusingly similar thereto and (B) remove, redact
or cover any DefensePemco Names from any documents or materials in their
possession or control (other than legal documents for purely internal
distribution).

4.10. Litigation Support. In the event and for so long as any party actively is
contesting or defending any action in connection with (a) any transaction
contemplated under this Agreement or (b) any fact, situation, circumstance,
status, condition, activity, practice, plan, occurrence, event, incident,
action, failure to act or transaction on or prior to the Closing Date involving
the Company, the other party will cooperate with it and its

 

24



--------------------------------------------------------------------------------

counsel in all reasonable respects in the contest or defense, make available
their personnel and provide such testimony and access to their books and records
as shall be necessary in connection with the contest or defense, all at the sole
cost and expense of the contesting or defending party (unless the contesting or
defending party is entitled to indemnification pursuant to Article VIII);
provided, that each party shall use it reasonable best efforts to minimize
disruptions to the other party; provided further, that unless Seller reimburses
the Company for such personnel’s wages and expenses, the cooperation shall not
exceed thirty (30) hours in the aggregate for all personnel other than Grady
Mixon, whose cooperation shall not exceed thirty (30) hours unless Seller
reimburses the Company for his wages and expenses; provided further, that Seller
shall only be obligated to reimburse Buyer for wages (i) of Grady Mixon for
those hours of cooperation provided by Grady Mixon in excess of thirty
(30) hours and (ii) of all other personnel for those hours of cooperation
provided by such personnel in excess of thirty (30) hours in the aggregate.

4.11. Guarantees. Buyer shall use reasonable efforts (which shall not include
agreeing to any modifications of the terms of the underlying obligations) to
cause itself or one or more of its affiliates to be substituted in all respects
for Seller and any of its affiliates, effective as of the Closing Date, in
respect of all obligations of Seller and any such affiliates under each of the
guarantees, indemnities, surety bonds, letters of credit and letters of comfort
obtained by Seller or any such affiliates for the benefit of the Company and set
forth on Schedule 4.11 (the “Guarantees”). If Buyer is unable to effect such a
substitution with respect to any such Guarantee after using its reasonable
efforts to do so, then Buyer shall indemnify Seller, with respect to the
obligations covered by each of the Guarantees for which Buyer does not effect
such substitution.

4.12. Consents; Licenses; and Permits. Seller shall, and shall cause the Company
to, use reasonable best efforts to obtain all consents set forth on Schedule
1.4(b)(vii); provided that no Contract shall be amended nor any right thereunder
be waived to obtain any such consent. To the extent that any License and Permit
set forth on Schedule 2.14(a) has not been assigned or transferred to the
Company prior to the Closing, Seller shall (a) cooperate with Buyer in any
reasonable arrangement designed to maintain each such License and Permit in full
force and effect and shall provide Buyer after the Closing with all of the
benefits intended to be provided to Buyer under the applicable License or
Permit, including enforcement at the cost and for the account of Buyer of any
and all rights of Seller against any other party arising out of the cancellation
thereof or otherwise and (b) cooperate with Buyer, upon the request of the
Buyer, in any commercially reasonable manner to obtain each such License and
Permit as promptly as practicable after the Closing.

4.13. Notification of Certain Matters. Between the date of this Agreement and
the Closing Date, each of Buyer and Seller will promptly notify the other in
writing if it becomes aware of any fact or condition that causes or constitutes
a breach of any of its respective representations and warranties contained in
Articles II or III as of the date of this Agreement, or if such parties become
aware of the occurrence after the date of this Agreement of any fact or
condition that would (except as expressly contemplated by this Agreement) cause
or constitute a breach of any such representation or warranty had such
representation or warranty been made as of the time of occurrence or discovery
of such fact or condition. Should any such fact or condition require any change
in any Schedule if such Schedule were dated the date of the occurrence or
discovery of any such fact or condition, Buyer or Seller, as applicable, will
promptly deliver to the other party a supplement to such Schedule specifying
such change. During the same period, each of Buyer and Seller will promptly
notify the other party of the occurrence of any breach of any covenant of Buyer
or Seller, as applicable, in this Article IV or of the occurrence of any event
that may make the satisfaction of the conditions in Article V impossible or
unlikely. The parties hereto agree that the delivery of any supplements or
notifications pursuant to this Section 4.13 shall have no effect with respect to
the conditions to Buyer’s and Seller’s respective obligations to close pursuant
to Article V, Buyer’s or Seller’s respective right to indemnification pursuant
to Article VIII, or otherwise under this Agreement.

4.14. Non-Competition. Seller covenants that, commencing on the Closing Date and
ending on the earlier of (i) the third anniversary of the Closing Date or (ii) a
Change of Control (the “Seller Noncompetition Period”), the Seller shall not,
and shall cause its affiliates not to, engage in, directly or indirectly, in any
capacity, or have any

 

25



--------------------------------------------------------------------------------

direct or indirect ownership interest in, the same business as the Company as of
the date hereof or as of the Closing Date (except with respect to military
customers); provided, however, that notwithstanding the foregoing, nothing
contained herein shall be deemed to prohibit the Seller from performing work as
a subcontractor to any general contractor with respect to work being performed
by such general contractor on military aircraft.

(a) Seller acknowledges that this Section 4.14 has been negotiated by the
parties hereto and that the geographical scope and time limitations, as well as
the limitation on activities, are reasonable in light of the circumstances
pertaining to the business of the Company.

(b) If any Governmental Authority determines that the foregoing restrictions are
too broad or otherwise unreasonable under applicable Law, including with respect
to time or geographical scope, such Governmental Authority is hereby requested
and authorized by the parties hereto to revise the foregoing restriction to
include the maximum restrictions allowable under applicable Law.

(c) In the event of any breach or threatened breach by Seller of any provision
of this Section 4.14, Buyer shall be entitled to injunctive or other equitable
relief (without being required to post any bond or security of any type),
restraining Seller from engaging in conduct that would constitute a breach of
the obligations under this Section 4.14. Notwithstanding anything in this
Agreement to the contrary, such relief shall be in addition to and not in lieu
of any other remedies that may be available, including an action for the
recovery of damages.

(d) Seller hereby acknowledges and agrees that the covenants contained in this
Section 4.14 are a material and substantial part of this Agreement and are
entered into in connection with, and as an inducement to, the parties to enter
into this Agreement.

4.15. Exclusivity. Without the prior written consent of Buyer, Seller and the
Company will not, and will not authorize or permit any of their respective
Representatives to, directly or indirectly, solicit, initiate, or encourage
(including by way of furnishing information) or take any other action to
facilitate any inquiries or the making of any proposal that constitutes or may
reasonably be expected to lead to a proposal or offer (other than pursuant to
this Agreement) for a merger, consolidation, or other business combination
involving any proposal to acquire, in any manner, an equity interest in the
Company, or any substantial portion of its assets (any such proposal or offer
hereinafter referred to as an “Acquisition Proposal”) from any Person, or engage
in any discussion or negotiation relating thereto or accept any Acquisition
Proposal. If Seller or the Company receives any such inquiries, offers, or
proposals, it shall (a) notify Buyer orally and in writing of any such
inquiries, offers, or proposals (including the terms and conditions of any such
inquiry, offer, or proposal and the identity of the Person making it) within 24
hours of the receipt thereof and (b) immediately notify the Person making such
proposal that Seller and the Company is precluded from engaging in any
discussions or negotiations or accepting any Acquisition Proposal.

4.16. Release. Effective as of the Closing, Seller, on behalf of itself and its
affiliates (each, a “Releasing Party”), hereby knowingly and voluntarily
releases and forever discharges the Company and each of its affiliates (each, a
“Released Party”) of and from any and all Actions or causes of Action, demands,
liabilities, losses, obligations, debts, costs, damages, expenses, dues,
charges, complaints, contracts (whether oral or written, express or implied from
any source) and promises whatsoever, whether known or unknown, absolute or
contingent, at law or in equity, which any Releasing Party may now have or
hereinafter can, shall, or may have against any Released Party, other than any
pursuant to this Agreement or the other Transaction Documents or any of the
transactions contemplated hereby or thereby or which arise out of facts first
occurring after the Closing.

4.17. Proxy Statement.

(a) As promptly as practicable after the execution of this Agreement, and in any
event within twenty one (21) days following the date hereof, Seller shall
prepare and file with the Securities and Exchange Commission (the “SEC”) a proxy
statement, together with a form of proxy, relating to the Seller Stockholders’
Meeting (as defined below) (together with any amendments or supplements thereto,
the “Proxy Statement”) and shall use its

 

26



--------------------------------------------------------------------------------

commercially reasonable efforts to have the Proxy Statement cleared by the SEC.
Each of Seller and Buyer shall use its commercially reasonable efforts to
respond to any comments made by the SEC and, if required, to amend or supplement
the Proxy Statement. Each of Seller and Buyer shall furnish all information
concerning it and the holders of its capital stock as the other party may
reasonably request in connection with such actions and the preparation of the
Proxy Statement. As promptly as practicable after the execution of this
Agreement, Seller shall mail the Proxy Statement to its stockholders.
Notwithstanding the foregoing, Seller shall not mail the Proxy Statement, or any
amendment or supplement thereto, without (i) providing Buyer with a reasonable
opportunity to review and comment thereon and (ii) including therein any
comments reasonably proposed by Buyer. Seller’s Board of Directors shall
recommend approval of this Agreement and the transactions contemplated herein by
Seller’s stockholders, and the Proxy Statement shall contain such
recommendation. Seller will provide Buyer with copies of all correspondence
between Seller (or its Representatives) and the SEC relating to the Proxy
Statement.

(b) Each of Buyer and Seller shall promptly inform the other party if, at any
time prior to the Seller Stockholders’ Meeting, any information, event or
circumstance should be set forth in an amendment or supplement to the Proxy
Statement.

4.18. Seller Stockholders’ Meeting. Seller shall call and hold a meeting of its
stockholders (the “Seller Stockholders’ Meeting”) as promptly as practicable for
the purpose of voting upon the approval of this Agreement and the transactions
contemplated herein, and Seller shall use its commercially reasonable efforts to
hold the Seller Stockholders’ Meeting as soon as practicable after the date
hereof. Notwithstanding the foregoing, Seller shall not be required to hold the
Seller Stockholders’ Meeting if this Agreement is terminated before that meeting
is held.

4.19. Solvency Letter. The Seller shall, at its expense, engage an appraisal
firm of national reputation reasonably acceptable to Buyer to deliver a letter
in a form reasonably acceptable to Buyer supporting the conclusion that
immediately after the Closing, and after giving effect to the Purchase and the
other transactions contemplated hereby, Seller will be Solvent (such letter, the
“Solvency Letter”). Without limiting the generality of the foregoing, Seller
shall use commercially reasonable efforts to (a) make available its officers,
agents and other Representatives on a customary basis and upon reasonable notice
and (b) provide or make available such information concerning the business,
properties, contracts, assets and liabilities of the Seller as may reasonably be
requested by such appraisal firm in connection with delivering such Solvency
Letter.

4.20. Obligations under Boeing Data License Agreements.

(a) Buyer agrees that, following the Closing Date, the Company shall be solely
responsible for obtaining the certificates of insurance and insurance policies
required by, and for otherwise complying with, the Boeing Data License
Agreements.

(b) Notwithstanding Aeroplex’s continuing indemnification obligations under the
Boeing Data License Agreements, Buyer agrees to indemnify and hold harmless, or
cause the Company to indemnify and hold harmless, Aeroplex, Seller and any of
their directors, officers, employees, agents, affiliates or Representatives,
from and against any Losses incurred by such Persons incident to or arising out
of the Boeing Data License Agreements or the Assignment Agreements to the extent
that any such Losses arise directly or indirectly out of, or are in any way
connected with, actions or omissions of the Company subsequent to the Closing,
or actions or omissions of the Buyer or any of its directors, officers,
employees, agents, affiliates or Representatives whether prior to, on, or
subsequent to the Closing Date.

(c) Seller agrees to indemnify and hold harmless Buyer and any of their
directors, officers, employees, agents, affiliates or Representatives, from and
against any Losses incurred by such Persons incident to or arising out of the
Boeing Data License Agreements or the Assignment Agreements to the extent that
any such Losses arise directly or indirectly out of, or are in any way connected
with, actions or omissions of Seller or any of its directors, officers,
employees, agents, affiliates or Representatives subsequent to the Closing Date.

 

27



--------------------------------------------------------------------------------

4.21. Repair Station Certificate.

(a) Seller and the Company shall use their best efforts to cooperate with the
FAA and Buyer to provide the FAA with any and all information and documentation
needed by the FAA to facilitate the transactions contemplated by this Agreement.

(b) Seller and the Company shall use their best efforts to cooperate with the
European Aviation Safety Agency (“EASA”) and Buyer to facilitate EASA’s
amendment and/or reissue of the Company’s Part 145 Repair Station Approval, if
so requested.

(c) Seller and the Company shall use their best efforts to cooperate with the
FAA, EASA, Chinese Civil Aviation Authority (“CAAC”) or applicable CAA and Buyer
to facilitate the amendment and/or reissue of any of the Company’s Licenses and
Permits, if so requested.

4.22. GECAS Litigation. Within two (2) Business Days of receipt thereof, Buyer
or the Company, as applicable, shall pay to Seller any amounts recovered by
Buyer or the Company, as applicable, with respect to the GECAS Litigation.
Seller shall litigate and defend, at the sole cost and expense of Seller, the
GECAS Litigation by all appropriate proceedings, which proceedings shall be
prosecuted or defended by the Seller in good faith to a final conclusion or
shall be settled at the discretion of Seller (but only with the prior consent of
Buyer in its sole discretion in the case of any settlement that provides for any
relief other than the payment of monetary damages or that provides for the
payment of monetary damages as to which the Buyer will not be indemnified in
full pursuant to Section 8.1).

4.23. Phase II Investigation.

(a) The parties shall cause ENVIRON International Corporation or such other
reputable environmental consultant as the parties shall mutually agree (the
“Consultant”), upon receipt of written consent of the owner of the Real Property
(the “Lessor”) and upon execution of an Access Agreement, substantially in the
form attached hereto as Exhibit H (the “Access Agreement”) to perform a Limited
Phase II Environmental Site Assessment (the “Phase II ESA”) (i) in substantial
conformity with the scope of work set forth in the proposal and scope of work
from ENVIRON International Corporation set forth on Exhibit I at, in, on or
under the Real Property (“On-Site Scope of Work”); and (ii) if so desired by
Buyer, and if access is granted by the property owner (the “Off-Site Property
Owner”), at and about the off-site location identified on the Site Map (the
“Off-Site Property”). To the extent the Off-Site Property is not properly
depicted on the Site Map, the parties shall cooperate to locate the appropriate
off-site location and seek access to such alternate location. In the event such
alternate location is determined to be the appropriate location, such alternate
location shall be deemed to be the Off-Site Property. The additional sampling at
and about the Off-Site Property shall be referred to as the (“Off-Site Phase II
Work”). The portion of the Phase II ESA relating to the On-Site Phase II Work
and the report thereon (the “On-Site Phase II Report“) shall set forth (i) the
results of the Phase II ESA relating to the On-Site Phase II Work, (ii) any
Remediation that is reasonably likely to be necessary to attain the applicable
Remediation Standard at, on, in or under the Real Property (the “Remedial
Actions”), and (iii) a reasonable cost estimate range, consisting of a low-end
cost estimate, most likely cost estimate and high-end cost estimate, associated
with the Remedial Actions (the “Cost Estimate Range”). The most likely cost
estimate set forth on the Cost Estimate Range shall be defined as the
Environmental Cost Estimate (the “Environmental Cost Estimate”). The portion of
the Phase II ESA relating to the Off-Site Phase II Work and report thereon (the
“Off-Site Phase II Report”) shall set forth the results of the Phase II ESA
relating to the Off-Site Phase II Work. The Consultant shall also prepare a
separate written report (“Consultant Opinion Report”) that indicates whether in
the Consultant’s opinion: (i) there is a reasonable likelihood based on the
Phase II Work that Hazardous Substances have migrated or have been Released from
the Real Property to off-site locations (other than the Off-Site Property) or
have impacted any municipal water supply well or system; and (ii) there is a
reasonable likelihood based on the Phase II Work that Hazardous Substances from
the Real Property have been Released to the Off-Site Property.

(b) Neither Seller nor Buyer shall disclose the On-Site Phase II Report or
Off-Site Phase II Report to any Governmental Authority prior to the Closing Date
or to any third party in the absence of a mandatory legal

 

28



--------------------------------------------------------------------------------

obligation to do so, provided, however, Buyer may disclose the On-Site Phase II
Report or Off-Site Phase II Report to any Governmental Authority after the
Closing Date, or prior to or after the Closing Date, to any actual or potential
financing source, insurance company, potential purchaser of the Company or of
substantially all the assets of the Company, the Lessor, any Off-Site Property
Owner or any other third party with respect to which Buyer has a good faith
business purpose for disclosing the On-Site Phase II Report or Off-Site Phase II
Report.

4.24. Insurance. To the extent that the Company is insured under Policies
written on an “occurrence basis”, Buyer shall, with respect to the Company, have
rights under such Policies to the extent the events giving rise to a claim under
such policies occurred prior to 12 midnight (New York) time on the Closing Date.
Seller agrees to cooperate with Buyer in making claims under the Seller’s
Policies in connection with such insurable events and shall remit any recoveries
under the Policies with respect to such events promptly to Buyer, but in no
event later than five (5) Business Days following receipt of such recoveries by
Seller.

4.25. Contract Assignment. At or prior to Closing, Seller shall cause that
certain Collaboration Agreement, dated August 10, 2000, by and between Pemco
Aeroplex, Inc. d/b/a World Air Services and Officine Meccaniche Aeronautiche
S.p.A, to be assigned from Pemco Aeroplex, Inc. to the Company.

ARTICLE V

CONDITIONS PRECEDENT

5.1. Conditions Precedent to Obligations of Parties. The respective obligations
of each of the parties hereto hereunder are subject to the satisfaction, on or
prior to the Closing Date, of each of the following conditions:

(a) No Injunction. On the Closing Date, there shall be no injunction,
restraining order or decree of any nature of any court or Governmental Authority
of competent jurisdiction that is in effect that restrains or prohibits the
consummation of the Purchase; provided, however, that the parties invoking this
condition shall use their best efforts to have such injunction, order or decree
vacated or denied.

(b) Regulatory Authorizations. The applicable waiting periods specified under
the HSR Act with respect to the transactions contemplated by this Agreement, if
any, shall have lapsed or been terminated and all clearances, approvals or
confirmations required pursuant to the applicable requirements of foreign merger
or investment control statutes or regulations shall have been obtained, other
than those the failure of which to obtain would not, individually or in the
aggregate, have a Material Adverse Effect.

(c) Stockholder Approval. This Agreement shall have been approved by the
Required Seller Stockholders.

5.2. Conditions Precedent to Obligations of Buyer. The obligation of Buyer to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction or waiver by Buyer on or prior to the Closing Date of each of the
following additional conditions:

(a) Accuracy of Representations and Warranties. The representations and
warranties of Seller contained in this Agreement which are not qualified as to
materiality shall be true and accurate in all material respects as of the
Closing Date as if made at and as of such date and the representations and
warranties of Seller contained in this Agreement which are qualified as to
materiality shall be true and accurate as of the Closing Date as if made at and
as of such date (except those representations and warranties that address
matters only as of a particular date or only with respect to a specific period
of time, which need only be true and accurate (or true and accurate in all
material respects, as applicable) as of such date or with respect to such
period).

(b) Performance of Agreement. Seller shall have performed in all material
respects all obligations and agreements, and complied in all material respects
with all covenants and conditions, contained in this Agreement to be performed
or complied with by it prior to or on the Closing Date.

 

29



--------------------------------------------------------------------------------

(c) Certificate. Buyer shall have received a certificate of Seller, dated the
Closing Date, duly executed on behalf of Seller by an authorized signatory, to
the effect that the conditions specified in paragraphs (a) and (b) above have
been satisfied.

(d) Services Agreement. Seller shall have executed and delivered to Buyer the
Services Agreement.

(e) Escrow Agreement. Subject to Section 1.7(b), Seller shall have executed and
delivered to Buyer the Escrow Agreement.

(f) Receipt of Solvency Letter. Buyer shall have received the Solvency Letter.

(g) Lien Releases. Seller shall have obtained releases of all Liens (other than
any Permitted Liens) relating to the assets and properties of the Company, and
Seller shall have obtained and delivered to Buyer and Buyer’s lender(s) payoff
letters with respect to all Indebtedness outstanding immediately prior to the
Closing (in each case on terms and conditions satisfactory to Buyer), as well as
UCC-3 termination statements and any other documents required to evidence the
Lien releases, in each case in recordable form when reasonably required by Buyer
or Buyer’s lender(s).

(h) FAA Notification. Buyer shall have received evidence that the FAA has
acknowledged receipt of notice from the Company of the planned Purchase.

(i) Closing Deliveries. All deliveries required to be made by Seller at Closing
pursuant to Section 1.4 shall have been made.

The rights of Buyer pursuant to this Section 5.2 will not be affected by any
investigation conducted or knowledge acquired (or capable of being acquired) by
Buyer at any time, whether before or after the execution and delivery of this
Agreement, with respect to the accuracy of any representation or warranty of
Seller.

5.3. Conditions Precedent to the Obligation of Seller. The obligation of Seller
to consummate the transactions contemplated by this Agreement is subject to the
satisfaction on or prior to the Closing Date of each of the following additional
conditions:

(a) Accuracy of Representations and Warranties. The representations and
warranties of Buyer contained in this Agreement which are not qualified as to
materiality shall be true and accurate in all material respects as of the
Closing Date as if made at and as of such date and the representations and
warranties of Buyer contained in this Agreement which are qualified as to
materiality shall be true and accurate as of the Closing Date as if made at and
as of such date (except those representations and warranties that address
matters only as of a particular date or only with respect to a specific period
of time, which need only be true and accurate (or true and accurate in all
material respects, as applicable) as of such date or with respect to such
period).

(b) Performance of Agreement. Buyer shall have performed in all material
respects all obligations and agreements, and complied in all material respects
with all covenants and conditions, contained in this Agreement to be performed
or complied with by it prior to or on the Closing Date.

(c) Certificate. Seller shall have received a certificate of Buyer, dated the
Closing Date, duly executed on behalf of Buyer by its President or any Vice
President, to the effect that the conditions specified in paragraphs (a) and
(b) above have been satisfied.

(d) Services Agreement. Buyer shall have executed and delivered to Seller the
Services Agreement.

(e) Escrow Agreement. Subject to Section 1.7(b), Buyer shall have executed and
delivered to Seller the Escrow Agreement.

(f) Closing Deliveries. All deliveries required to be made by Buyer at Closing
pursuant to Section 1.4 shall have been made.

 

30



--------------------------------------------------------------------------------

ARTICLE VI

PROVISIONS AS TO TAXES

6.1. Access to Records Following Closing. Buyer and Seller agree that so long as
any books, records and files retained by Seller relating to the business of the
Company, or the books, records and files delivered to the control of Buyer
pursuant to this Agreement to the extent they relate to the operations of the
Company prior to the Closing Date, remain in existence and available, each party
(at its expense) shall have the right upon prior notice to inspect and to make
copies of the same at any time during business hours for any proper purpose.
Buyer and Seller shall use commercially reasonable efforts not to destroy or
allow the destruction of any such books, records and files without first
offering in writing to deliver them to the other.

6.2. Post-Closing Cooperation. Buyer and Seller shall reasonably cooperate, and
shall cause their respective affiliates, officers, employees, agents, auditors
and other representatives reasonably to cooperate, in preparing and filing all
Returns, including maintaining and making available to each other all records
necessary in connection with Taxes and in resolving all disputes and audits with
respect to all taxable periods relating to Taxes.

6.3. Other Tax Matters.

(a) All Transfer Taxes incurred in connection with this Agreement and the
transactions contemplated hereby shall be shared equally between Seller and
Buyer. Seller and Buyer shall cooperate in timely making all filings, Returns,
reports and forms as may be required to comply with the provisions of such tax
laws. For purposes of this Agreement, “Transfer Taxes” shall mean transfer,
documentary, sales, use, registration and other such taxes (excluding all
applicable real estate transfer taxes, which shall be borne by the party
obligated to pay such Taxes under applicable Law).

(b) Seller shall cause all tax allocation agreements or tax sharing agreements
with respect to the Company to be terminated as of the Closing Date, and shall
ensure that such agreements are of no further force or effect as to the Company
on and after the Closing Date and that there shall be no further liabilities or
obligations imposed on the Company under any such agreements.

6.4. Straddle Period. In the case of any Tax period that includes (but does not
end on) the Closing Date (a “Straddle Period”), the amount of any income Taxes
apportioned to the period ending on the Closing Date and to the period beginning
on the day after the Closing Date shall be determined based on an interim
closing of the books as of the end of the day on the Closing Date, and to the
extent not susceptible to such allocation, by apportionment on the basis of
elapsed days unless such Tax is transaction based (such as sales, transfer and
other similar Taxes) in which case such Tax shall be apportioned to the period
in which the related transaction occurred.

6.5. Section 338(h)(10) Election. At Buyer’s request, Seller and Buyer shall
jointly make the election provided for by Section 338(h)(10) of the Code and any
comparable election under state, local or foreign tax law (the “Section
338(h)(10) Election”) with respect to the Purchase. With respect to the
Section 338(h)(10) Election:

(a) On the Closing Date, Seller and Buyer shall mutually prepare Internal
Revenue Service Form 8023 (with all attachments) and cooperate with each other
to take all actions necessary and appropriate (including filing such additional
forms, returns, elections, schedules and other documents as may be required) to
effect and preserve the Section 338(h)(10) Election (or any comparable
provisions of state, local and foreign tax law).

(b) Following the Closing, Buyer shall prepare a proposed allocation of the
Purchase Price (and any liabilities of the Company that are liabilities for Tax
purposes) among the various classes of the Company’s assets (as such classes are
defined for purposes of Section 1060 of the Code and the Treasury Regulations
thereunder) (as modified pursuant to any reasonable comments from Seller, the
“Section 338(h)(10) Allocations”) Each of Seller and Buyer agrees to (i) be
bound by the Section 338(h)(10) Allocations (as modified pursuant to

 

31



--------------------------------------------------------------------------------

any reasonable comments from Seller), (ii) act in accordance with such
Section 338(h)(10) Allocations in the filing of all Returns (including Form
8883) and in the course of any Tax audit, Tax review or Tax litigation related
thereto, and (iii) take no position and cause or permit their respective
affiliates to take no position inconsistent with such Section 338(h)(10)
Allocations for income Tax purposes, including United States federal and state
income Tax, unless otherwise required pursuant to a “determination” within the
meaning of Section 1313(a) of the Code or similar provision of applicable
foreign law.

6.6. Preparation and Filing of Pre-Closing and Post-Closing Period Tax Returns.

(a) Seller shall prepare, or cause to be prepared, and file, or cause to be
filed, all Returns of the Company for all periods ending on or prior to the
Closing Date which are filed after the Closing Date. Seller shall permit the
Buyer to review and comment on each such Return prior to filing. The Seller
shall pay all Taxes required to be shown as due on such Returns, including any
Taxes resulting from the Section 338(h)(10) Election.

(b) Buyer shall prepare, or cause to be prepared, and file, or cause to be
filed, all Returns of the Company for Tax periods which begin before the Closing
Date and end after the Closing Date. Buyer shall permit Seller to review and
comment on each such Tax Return prior to filing. The Seller shall pay to the
Buyer, within five (5) days following any demand by the Buyer, with respect to
such Return, an amount equal to the portion of such Taxes which relates to the
portion of such taxable period ending on the Closing Date (as determined
pursuant to Section 6.4 hereof).

(c) Buyer and Seller agree that they intend that, as a result of the Purchase,
the taxable year for federal and state (in those states that conform to federal
treatment or otherwise provide for the termination of the taxable year at such
time) income tax purposes of the Company will terminate at the close of the
Closing Date.

ARTICLE VII

LABOR MATTERS, EMPLOYEE

RELATIONS AND BENEFITS

7.1. Defined Benefit Plan. Prior to the Closing Date, Seller shall take all
action necessary to spin-off and transfer that portion of the assets and
liabilities of Seller’s defined benefit pension plan that covers the Business
Employees and Former Business Employees to a defined benefit plan to be
maintained and sponsored solely by the Company (the “Transferred Plan”). Such
spin-off and transfer shall be accomplished in accordance with the requirements
of Section 414(l) of the Code. Seller shall make all filings with the Pension
Benefit Guaranty Corporation required as a result of such spin-off and shall
provide a copy of any such filing to Buyer.

7.2. 401(k) Plan. Effective on or as soon as administratively practical after
the Closing Date, Seller shall take all action necessary to transfer that
portion of the assets and liabilities of Seller’s 401(k) tax qualified
retirement plan that covers the Business Employees to a 401(k) tax qualified
retirement plan to be maintained and sponsored solely by the Company. Such
spin-off and transfer shall be accomplished in accordance with the requirements
of Section 414(l) of the Code.

7.3. Collective Bargaining Agreements. Buyer shall honor all collective
bargaining agreements listed on Schedule 7.3 to the extent that such agreements
are in effect as of the Closing.

7.4. Pre-Closing Benefits. Seller shall continue to provide benefits under the
Seller Benefit Plans to the Business Employees on substantially the same basis
through the Closing Date.

7.5. Post-Closing Benefits. Except as otherwise provided in the Services
Agreement, on and after the Closing Date, Buyer shall provide, or shall cause
the Company to provide to the Business Employees compensation and benefits
plans, programs and arrangements commensurate with that provided to employees of

 

32



--------------------------------------------------------------------------------

companies that are similar, in size and nature of business, to the Company. Such
plans shall not deny or delay Business Employees coverage on the basis of
pre-existing conditions or waiting periods and shall credit such Business
Employees with (a) all service recognized by Seller for purposes of vesting and
vacation accruals and (b) any deductibles and out-of-pocket expenses paid by
such Business Employees under the Seller Benefit Plans in the current year (the
“Plan Expenses”); provided that such Plan Expenses will be credited only to the
extent that Seller provides or causes the third party administrator for its
group health plan to provide, within thirty (30) days of the Closing Date (or
end of the coverage period under the Services Agreement, if later) a listing of
such Plan Expenses. To the extent that Seller or its third party administrator
determines that Seller’s group health plan requires written authorization to
disclose the Plan Expenses under the Health Insurance Portability and
Accountability Act of 1996, Buyer will assist Seller in obtaining such
authorization from the Business Employees. To the extent written authorization
is required by Seller or its third party administrator as a condition of
disclosing the Plan Expenses and a Business Employee does not provide such
authorization within the time prescribed by the requesting party, such Business
Employee will not receive credit for his or her Plan Expenses.

7.6. COBRA. Seller shall be responsible for claims relating to continuation
coverage required under Section 4980 of the Code, Part 6 of Title I of ERISA or
applicable state law (“COBRA”) attributable to “qualifying events” occurring on
or prior to the Closing Date with respect to any individual, including the
Business Employees and Former Business Employees and their covered spouses and
dependents. Buyer shall be responsible for claims relating to continuation
coverage under COBRA attributable to qualifying events occurring after the
Closing Date with respect to the Business Employees and their covered spouses
and dependents.

7.7. Flexible Spending Accounts. Within thirty (30) days following the Closing
Date (or the end of the coverage period under the Services Agreement, if later),
Seller shall transfer to Buyer an amount in cash equal to the balance to the
credit of each Business Employee under any health or dependent care flexible
spending account sponsored by Seller. The balance of any such account shall be
equal to the amount of the Business Employee’s contributions for the current
year, less the amount of any claims submitted on or prior to the Closing Date
(or the end of the coverage period under the Services Agreement, if later).
Seller shall be responsible for payment of all claims against such accounts
submitted on or prior to the Closing Date (or the end of the coverage period
under the Services Agreement, if later). Buyer shall credit the transferred
amounts to accounts of a similar character established by Buyer for the benefit
of the Business Employees with respect to whom such amounts are transferred and
shall be responsible for the payment of any claims submitted against such
accounts after the Closing Date (or the end of the coverage period under the
Services Agreement, if later).

7.8. Disability Claims. Seller shall promptly pay to Buyer or the Company any
amounts recovered by Seller following the Closing pursuant to insurance coverage
of Seller with respect to claims for disability benefits and workers’
compensation claims made by or on behalf of Business Employees or Former
Business Employees with respect to events or injuries occurring on or prior to
the Closing Date.

7.9. No Third-Party Beneficiary or ERISA Rights. Nothing herein, expressed or
implied, shall confer upon any Business Employees or Former Business Employees
(or any of their beneficiaries or alternate payees) any rights or remedies
(including without limitation, any right to employment or continued employment,
or any right to compensation or benefits for any period) of any nature or kind
whatsoever, under or by reason of this Agreement or otherwise. In addition, the
provisions of this Article VII, are for the sole benefit of the parties to this
Agreement and are not for the benefit of any third party. Nothing in this
Agreement shall be interpreted to establish or amend any “employee benefit plan”
within the meaning of Section 3(3) of ERISA and no provision shall be construed
to prevent Buyer or the Company from terminating or modifying to any extent or
in any respect any benefit plan that Buyer or the Company may establish or
maintain.

 

33



--------------------------------------------------------------------------------

ARTICLE VIII

INDEMNIFICATION

8.1. Indemnification by Seller. Subject to the limits set forth in this
Section 8.1, from and after the Closing, Seller shall defend, indemnify and hold
Buyer and its affiliates harmless from and against and in respect of any and all
actual losses, liabilities, damages, judgments, settlements and expenses,
including reasonable attorneys’ fees, but excluding lost profits, consequential,
punitive, special or indirect damages (hereinafter “Buyer Losses”) arising out
of (a) fraud of Seller or the Company in respect of any representation or
warranty contained in this Agreement, (b) any and all Taxes with respect to any
taxable period of the Company ending on or before the Closing Date or any income
or franchise Tax arising as a result of a Section 338(h)(10) Election, and with
respect to any Straddle Period, or any portion thereof ending on the Closing
Date, (c) any Tax imposed upon Seller, a Seller Group or any affiliate of Seller
for any period, (d) any Tax for which the Company may be liable prior to its
acquisition by Buyer (i) under Treasury Regulations Section 1.1502-6 (or any
similar provision of state, local or foreign law), (ii) as a transferee or
successor or (iii) by contract or (e) the GECAS Litigation. Buyer shall give
Seller prompt written notice of any third party claim which may give rise to any
indemnity obligation under this Article VIII, together with the estimated amount
of such claim, and Seller shall have the right to assume the defense of any such
claim through counsel of its own choosing by so notifying Buyer within sixty
(60) days of receipt of Buyer’s written notice; provided, however, that Seller’s
counsel shall be reasonably satisfactory to Buyer. Failure to give prompt notice
shall not affect the indemnification obligations hereunder in the absence of
actual prejudice. If Buyer desires to participate in any such defense assumed by
Seller, it may do so at its sole cost and expense. If Seller declines to assume
any such defense, it shall be liable for all reasonable costs and expenses of
defending such claim incurred by Buyer, including reasonable fees and
disbursements of counsel. Neither party shall, without the prior written consent
of the other party, which consent shall not be unreasonably withheld, settle,
compromise or offer to settle or compromise any such claim or demand on a basis
which would result in the imposition of an Order which would restrict the future
activity or conduct of the other party or any subsidiary or affiliate thereof or
if such settlement or compromise does not include an unconditional release of
the other party for any liability arising out of such claim or demand or any
related claim or demand.

8.2. Indemnification by Buyer. Subject to the limits set forth in this
Section 8.2, from and after the Closing, Buyer shall defend, indemnify and hold
Seller and its affiliates harmless from and against and in respect of any and
all actual losses, liabilities, damages, judgments, settlements and expenses,
including reasonable attorneys’ fees, but excluding lost profits, consequential,
punitive, special or indirect damages (hereinafter “Seller Losses”) arising out
of (a) fraud of Buyer in respect of any representation or warranty contained in
this Agreement or (b) any and all Taxes with respect to any taxable period of
the Company commencing on or after the Closing Date and with respect to any
Straddle Period, or portion thereof, ending after the Closing Date, in each case
that are not an income or franchise Tax arising as a result of a
Section 338(h)(10) Election. Seller shall give Buyer prompt written notice of
any third party claim which may give rise to any indemnity obligation under this
Article VIII, together with the estimated amount of such claim, and Buyer shall
have the right to assume the defense of any such claim through counsel of its
own choosing by so notifying Seller within sixty (60) days of receipt of
Seller’s written notice; provided, however, that Buyer’s counsel shall be
reasonably satisfactory to Seller. Failure to give prompt notice shall not
affect the indemnification obligations hereunder in the absence of actual
prejudice. If Seller desires to participate in any such defense assumed by
Buyer, it may do so at its sole cost and expense. If Buyer declines to assume
any such defense, it shall be liable for all reasonable costs and expenses of
defending such claim incurred by Seller, including reasonable fees and
disbursements of counsel. Neither party shall, without the prior written consent
of the other party, which consent shall not be unreasonably withheld, settle,
compromise or offer to settle or compromise any such claim or demand on a basis
which would result in the imposition of an Order which would restrict the future
activity or conduct of the other party or any subsidiary or affiliate thereof or
if such settlement or compromise does not include an unconditional release of
the other party for any liability arising out of such claim or demand or any
related claim or demand.

8.3. Indemnification Calculations. The parties agree that any indemnification
payments made pursuant to this Agreement shall be treated for Tax purposes as an
adjustment to the Purchase Price, unless otherwise required by applicable law.

 

34



--------------------------------------------------------------------------------

8.4. Survival. The parties hereto acknowledge and agree that no representation
or warranty contained herein shall survive the Closing, and (a) neither Buyer
nor any of its affiliates shall have any right to recover for any Buyer Losses
in respect of any representation or warranty contained in this Agreement unless
the Loss results from fraud of Seller or the Company (in which case such
representation or warranty shall nonetheless survive solely for purposes of such
Buyer (or its affiliates’, as applicable) claim and recovery for such Buyer
Losses and (b) neither Seller nor any of its affiliates shall have any right to
recover for any Seller Losses in respect of any representation or warranty
contained in this Agreement unless the Loss results from fraud of Buyer (in
which case such representation or warranty shall nonetheless survive solely for
purposes of such Seller (or its affiliates’, as applicable) claim and recovery
for such Seller Losses. The covenants and agreements to be performed exclusively
and in their entirety prior to the Closing pursuant to this Agreement shall
terminate at the Closing, and all other covenants and agreements shall survive
the Closing and remain in effect indefinitely or in accordance with their terms.

8.5. Other Rights and Remedies Not Affected. The indemnification rights of the
parties hereunder are independent of and in addition to such rights and remedies
as the parties may have at Law or in equity or otherwise for (a) fraud or
willful misrepresentation on the part of Seller, the Company or their respective
Representatives, or Buyer or its Representatives, as applicable, or (b) failure
to fulfill any agreement or covenant hereunder including the right to seek
specific performance, rescission or restitution, none of which rights or
remedies shall be affected or diminished hereby.

8.6. Environmental Indemnification and Limitations.

(a) From and after the Closing, Seller shall defend, indemnify and hold Buyer
and its affiliates harmless from and against and in respect of any and all Buyer
Losses arising out of the Remedial Actions or any other Remediation reasonably
necessary to achieve the applicable Remediation Standard at, on or under the
Real Property and all related fines, penalties, legal fees, expert fees,
Governmental Authority oversight costs and costs of a similar nature (all Buyer
Losses referred to in this Section 8.6(a) shall be collectively referred to as
“Environmental Losses”. Seller shall not be obligated to defend, indemnify and
hold Buyer and its affiliates harmless from and against Environmental Losses
(i) until Buyer has incurred Environmental Losses in an amount in excess of One
Million Dollars ($1,000,000) (“Environmental Indemnity Threshold”) and then only
to the extent of such excess; and (ii) in no event shall Seller’s liability
pursuant to this Section 8.6(a) exceed an amount equal to the lesser of: (A) the
Environmental Cost Estimate minus the Environmental Indemnity Threshold; or
(B) Two Million Dollars (the “Environmental Indemnity Cap”. For the avoidance of
doubt, Environmental Losses satisfied by Buyer from the Environmental Offset
Amount shall be deemed to be amounts paid in satisfaction of Seller’s
indemnification obligation under this Section 8.6(a).

(b) Notwithstanding anything to the contrary herein, Buyer and its affiliates
shall have the exclusive right to control, direct and implement any and all
Remediation, including without any limitation any Remedial Action; provided that
such Remediation shall be carried out in the most cost effective manner
consistent with the applicable Remediation Standard.

(c) Notwithstanding anything to the contrary herein, in the event and to the
extent Seller or Buyer recovers costs from any third party with respect to any
Environmental Losses (including without limitation from any insurer) (“Third
Party Proceeds”), Buyer shall first be entitled to a portion of the Third Party
Proceeds up to an amount equal to any Environmental Losses incurred by Buyer in
excess of the Environmental Indemnity Cap. To the extent any Third Party
Proceeds remain thereafter, Seller shall next be entitled to a portion of the
Third Party Proceeds up to an amount equal to any Environmental Losses
indemnified by Seller pursuant to Section 8.6(a). To the extent any Third Party
Proceeds remain thereafter, Buyer shall be entitled to any remaining portion of
the Third Party Proceeds up to the Environmental Indemnity Threshold. Any
remaining Third Party Proceeds shall be distributed equally to Buyer and Seller.
Buyer and Seller shall cooperate with respect to any claims or actions against
third parties with respect to any potential Third Party Proceeds.

 

35



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

9.1. Certain Definitions. For purposes of this Agreement, the following defined
terms shall have the meanings indicated below:

“737-200 Data License Agreement” means that certain Data License Agreement
No. 6-1171-DA-458, dated August 31, 1993, between Aeroplex and Boeing, for
Boeing Model 737-200 Aircraft, Passenger to Cargo Modification, as amended by
the 737-200 Assignment Agreement.

“737-300 Data License Agreement” means that certain Data License Agreement
No. 6-1171-DA-260, dated December 15, 1989, between Aeroplex and Boeing, for
Boeing Model 737-300 Aircraft, Passenger to Cargo Modification, as amended on
January 2, 1992 to include Boeing Model 737-400 and 737-500 Aircraft, and as
further amended by the 737-300 Assignment Agreement.

“757 Data License Agreement” means that certain Data License Agreement
No. 6-1171-DA-545, dated July 14, 1992, between Aeroplex and Boeing, for Boeing
Model 757-200 Aircraft, Passenger to Cargo Modification, as amended by the 757
Assignment Agreement.

“737-200 Assignment Agreement” means that certain Assignment of and Amendment to
Data License Agreement No. 6-1171-DA-458, dated as of August 16, 2004, by and
among Aeroplex, the Company and Boeing, which provided for, among other things,
the assignment of the 737-200 Data License Agreement from Aeroplex to the
Company.

“737-300 Assignment Agreement” means that certain Assignment of and Amendment to
Data License Agreement No. 6-1171-DA-260, dated as of August 10, 2004, by and
among Aeroplex, the Company and Boeing, which provided for, among other things,
the assignment of the 737-300 Data License Agreement from Aeroplex to the
Company.

“757 Assignment Agreement” means that certain Assignment of and Amendment to
Data License Agreement No. 6-1171-DA-545, dated as of September 29, 2004, by and
among Aeroplex, the Company and Boeing, which provided for, among other things,
the assignment of the 757 Data License Agreement from Aeroplex to the Company.

“Aeroplex” means Pemco Aeroplex, Inc., an Alabama corporation and a wholly-owned
subsidiary of the Seller.

“Assignment Agreements” means, collectively, the 737-200 Assignment Agreement,
the 737-300 Assignment Agreement and the 757 Assignment Agreement.

“Boeing” means The Boeing Company.

“Boeing Data License Agreements” means, collectively, the 737-200 Data License
Agreement, the 737-300 Data License Agreement and the 757 Data License
Agreement.

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which banks located in New York City are authorized or required by Law to close.

“Change of Control” shall mean (a) a merger or consolidation of the Seller with
or into any other corporation or other entity or person or (b) a sale, lease,
exchange or other transfer in one transaction or a series of related
transactions of all or substantially all the Seller’s outstanding securities or
all or substantially all the Seller’s assets; provided that the following events
shall not constitute a “Change of Control”: (i) a merger or

 

36



--------------------------------------------------------------------------------

consolidation of the Seller in which the holders of the voting securities of the
Seller immediately prior to the merger or consolidation hold at least a majority
of the voting securities in the successor corporation immediately after the
merger or consolidation; (ii) a sale, lease, exchange or other transaction in
one transaction or a series of related transactions of all or substantially all
of the Seller’s assets to a wholly owned subsidiary corporation or; (iii) a mere
reincorporation of the Seller’s.

“Collective Bargaining Agreement” shall mean any and all agreements,
understandings, contracts, letters, side letters, grievance or arbitration
settlements, and contractual obligations of any kind, nature and description,
oral or written, involving or entered into between any employer and any labor
organization, union, association, agency or employee committee or plan,
including but not limited to the agreements identified in Schedule 7.3.

“Contract” shall mean any agreement, contract, license, lease, commitment,
arrangement or understanding, whether written or oral, including any sales order
or purchase order.

“Current Assets” shall mean any and all current assets of the Company that are
categorized as such on the Draft Closing Balance Sheet or Closing Balance Sheet,
as applicable, prepared in conformity with GAAP.

“Current Liabilities” shall mean any and all liabilities of the Company that are
categorized as such on the Draft Closing Balance Sheet or Closing Balance Sheet,
as applicable, prepared in conformity with GAAP.

“Environmental Offset Amount” shall mean an amount equal to the lesser of
(i) One Million Dollars ($1,000,000) and (B) the Environmental Cost Estimate
minus One Million Dollars ($1,000,000); provided, that in no event shall the
Environmental Offset Amount be less than Zero Dollars ($0).

“GECAS Litigation” shall mean, collectively, GE Capital Aviation Services, Inc.
v. Pemco World Air Services, Inc., Index No. 600006/04, (Supreme Court of the
State of New York) and Pemco World Air Services, Inc. v. GE Capital Aviation
Services, Inc., CV-2004-17-M (Circuit Court of Dale County, Alabama).

“Indebtedness” shall mean any of the following: (a) any indebtedness for
borrowed money, (b) any obligations evidenced by bonds, debentures, notes or
other similar instruments, (c) any obligations to pay the deferred purchase
price of property or services, except trade accounts payable and other Current
Liabilities arising in the ordinary course of business, (d) any obligations as
lessee under capitalized leases, (e) any indebtedness created or arising under
any conditional sale or other title retention agreement with respect to acquired
property, (f) any obligations, contingent or otherwise, under acceptance credit,
letters of credit or similar facilities, and (g) any guaranty of any of the
foregoing.

“Independent Accounting Firm” shall mean Deloitte & Touche LLP or such other
independent accounting firm of national reputation as may be mutually acceptable
to Seller and Buyer.

“Independent Actuarial Firm” shall mean Milliman, Inc. or such other independent
actuarial firm of national reputation as may be mutually acceptable to Seller
and Buyer.

“Intellectual Property” shall mean all foreign and domestic (a) copyright rights
(whether registered, unregistered, or applications therefor), (b) trademarks or
service marks (whether registered, unregistered, or applications therefor),
trade names, trade dress, and domain names, together with the goodwill
associated with any of the foregoing, (c) trade secrets, inventions (whether or
not patentable), know-how, formulae and processes, patents (including all
applications, reissues, divisions, continuations and extensions thereof),
proprietary models, software, databases, websites, customer information, client
lists and information technology. Intellectual Property owned or licensed for
use by the Company in connection with the business of the Company shall be
referred to as “Company Intellectual Property” and Intellectual Property owned
by the Company in connection with the business of the Company shall be referred
to as “Company Owned Intellectual Property”.

 

37



--------------------------------------------------------------------------------

“knowledge” of a party shall mean (a) with respect to Seller, with respect to
any matter in question, the actual knowledge of Ron Aramini, Doris Sewell, Chris
Walker, Kevin Casey or Randy Shealy, and (b) with respect to Buyer, with respect
to any matter in question, the actual knowledge of Gary Talarico and Dave
Blechman.

“Law” shall mean any statute, law (including common law), constitution, treaty,
ordinance, directive, code, order, decree, judgment, rule, regulation and any
other binding requirement or determination of any Governmental Authority.

“Lien” shall mean any lien, claim, charge, security interest, option, pledge,
right of first refusal, other legal or equitable encumbrances, agreements,
voting trusts, proxies or other agreements or restrictions (other than
restrictions imposed by applicable securities laws).

“Material Adverse Effect” shall mean, when used in connection with the Company,
any fact, event, change, circumstance or effect that is, or is reasonably likely
to be, materially adverse to the business, assets, revenues, liabilities,
financial condition or results of operations of the Company, taken as a whole,
other than any fact, event, change, circumstance or effect relating to, arising
out of, or resulting from (a) events affecting the United States or global
economy or capital or financial markets generally, unless such events affect the
Company disproportionately, (b) changes in conditions in the industries in which
the Company or its customers operate, unless such changes affect the Company
disproportionately, (c) changes in Laws, unless such changes affect the Company
disproportionately, (d) earthquakes, hurricanes, tornadoes or similar
catastrophes, or acts of war, sabotage, terrorism, military action or any
escalation or worsening thereof whether commenced before or after the date
hereof, and whether or not pursuant to the declaration of national emergency or
war or (e) this Agreement, the announcement thereof, the transactions
contemplated hereby and the identity or involvement by Buyer or its affiliates.

“Net Working Capital” shall mean Current Assets minus Current Liabilities minus
any Indebtedness of the Company (excluding Taxes for which Seller is obligated
to provide indemnification pursuant to Article VIII).

“Net Working Capital Target” shall mean Four Million Seven Hundred Twenty Eight
Thousand Dollars ($4,728,000).

“Order” shall mean any award, injunction, judgment, decree, order, ruling,
subpoena or verdict or other decision issued, promulgated or entered by or with
any Governmental Authority.

“Permitted Liens” means (a) mechanic’s, materialmen’s and similar liens,
(b) liens for Taxes not yet due and payable or being contested in good faith by
appropriate proceeding; (c) zoning, building and other land use laws imposed by
any Governmental Authority and (d) easements, covenants, conditions,
restrictions and other similar matters of record affecting real property title
and such other real property title defects which would not be reasonably
expected to have a Material Adverse Effect.

“Person” shall mean an individual, a corporation, a partnership, a limited
liability company, a trust, an unincorporated association, a Governmental
Authority or any agency, instrumentality or political subdivision of a
Governmental Authority, or any other entity or body.

“Remediation” shall mean to investigate, test, remediate, clean up, eliminate,
treat, contain, assess, evaluate, monitor, remove, reduce, control, mitigate or
in any way address the presence, Release, discharge or migration of any
Hazardous Substance.

“Remediation Standard” shall mean the most cost effective Remediation that
(a) complies with applicable Environmental Laws; (b) meets the applicable
cleanup or remediation standards set forth in any applicable cleanup or
remediation guideline, standard or level established or issued by any
Governmental Authority or contained in any applicable Environmental Law
(“Applicable Cleanup Level”); (c) complies with any Lease

 

38



--------------------------------------------------------------------------------

requirements or obligations; (d) is acceptable to the Lessor; (e) is acceptable
to applicable Governmental Authorities; and (f) complies with any conditions or
requirements of any settlements or other written agreements with third parties.

“Transaction Documents” shall mean this Agreement and the Services Agreement.

9.2. Termination and Abandonment.

(a) General. This Agreement may be terminated and the transactions contemplated
hereby may be abandoned at any time, but not later than the Closing Date:

(i) by mutual written consent of Buyer and Seller; or

(ii) by either Buyer or Seller if an Order is issued that prohibits the
consummation of the Purchase and such Order is final and non-appealable;
provided, however, that the party seeking to terminate this Agreement pursuant
to this clause (ii) shall have used its best efforts to have such Order vacated
or denied; or

(iii) by either Buyer or Seller if the Closing shall not have been consummated
on or before November 30, 2007; provided that if the Closing shall not occur on
or before such date due to the act or omission of, or breach of representation,
warranty, covenant or agreement hereunder by, Seller or Buyer, then that party
may not terminate this Agreement pursuant to this clause (iii); or

(iv) by either Buyer or Seller if the approval of this Agreement by the Required
Seller Stockholders shall not have been obtained; provided that the right to
terminate this Agreement under this Section 9.2(a)(iv) shall not be available to
Seller if Seller is in breach of its obligations under Sections 4.15 and the
first sentence of Section 4.17; or

(v) by Buyer if there has been a violation or breach by Seller of any covenant,
representation or warranty contained in this Agreement which has prevented the
satisfaction of any condition to the obligations of Buyer set forth in
Sections 5.2(a) or 5.2(b) and such violation or breach has not been waived by
Buyer; provided, however, Buyer has notified Seller of the respective breach and
such breach has continued without cure for a period of twenty (20) days after
delivery of such notice of breach, and there is a reasonable likelihood that
such breach will result in an inability of Seller to satisfy the conditions set
forth in Sections 5.2(a) or 5.2(b); or

(vi) by Seller if there has been a violation or breach by Buyer of any covenant,
representation or warranty contained in the Agreement which has prevented the
satisfaction of any condition to the obligations of Seller set forth in
Section 5.3(a) or 5.3(b) and such violation or breach has not been waived by
Seller; provided, however, Seller has notified Buyer of the respective breach
and such breach has continued without cure for a period of twenty (20) days
after delivery of such notice of breach, and there is a reasonable likelihood
that such breach will result in an inability of Buyer to satisfy the conditions
set forth in Sections 5.3(a) or 5.3(b);

(vii) By Buyer if the Environmental Cost Estimate exceeds Three Million Dollars
($3,000,000); or

(viii) By Buyer if (A) the written consent of the Lessor is not obtained to
conduct the On-Site Phase II Work; (B) the Access Agreement is not executed by
Seller, the Company and Lessor; (C) the consent of the Off-Site Property Owners
to conduct the Off-Site Phase II Work is not timely obtained; (D) the Consultant
Opinion report indicates there is a reasonable likelihood based on the On-Site
Phase II Work or Off-Site Phase II Work that Hazardous Substances have migrated
or have been Released from the Real Property to off-site locations or have
impacted any municipal water supply well or system; or (E) the Consultant
Opinion Report indicates there is a reasonable likelihood based on the On-Site
Phase II Work or Off-Site Phase II Work that Hazardous Substances from the Real
Property have been Released to the Off-Site Property.

(b) Procedure Upon Termination. In the event of the termination and abandonment
of this Agreement, written notice thereof shall promptly be given to the other
party hereto and this Agreement shall terminate and the transactions
contemplated hereby shall be abandoned without further action by any of the
parties hereto; provided, however, that nothing herein shall relieve any party
from liability for any breach hereof and, provided,

 

39



--------------------------------------------------------------------------------

further, that Buyer shall promptly deliver to Seller all documents, work paper
and other materials of Seller and the Company related to the transactions
contemplated hereby, whether or not obtained before or after the execution
hereof.

(c) Survival of Certain Provisions. Only the respective obligations of the
parties hereto pursuant to Sections 4.1(c), 4.4 and this Article IX shall
survive any termination of this Agreement.

9.3. Fees and Expenses. Whether or not the transactions contemplated hereby are
consummated, except as expressly provided herein or in the Reimbursement
Agreement, by and among Seller and Buyer, dated as of July 10, 2007, each of the
parties hereto shall pay its own fees and expenses incident to the negotiation,
preparation and execution of this Agreement, including attorneys’, accountants’
and other advisors’ fees and the fees and expenses of any broker, finder or
agent retained by such party in connection with the transactions contemplated by
this Agreement; provided, however, that Seller shall pay all of the expenses
related to printing, filing and mailing the Proxy Statement; provided, further,
that if the transactions contemplated hereby are consummated, (a) the Seller
shall pay all pre-Closing fees and expenses of the Company, if any and (b) the
Company shall pay all fees and expenses of Buyer. Notwithstanding the foregoing,
if this Agreement is terminated pursuant to Section 9.2(a)(iv), then Seller
shall pay to Buyer, in cash by wire transfer of immediately available funds to
an account designated by Buyer, within five (5) Business Days following such
termination, all of Buyer’s reasonable out-of-pocket expenses (including all
fees and expenses of counsel, accountants, investment bankers, financing
sources, experts and consultants) incurred by or on behalf of Buyer in
connection with or related to the authorization, preparation, negotiation,
execution and performance of this Agreement, the preparation of the Proxy
Statements, the solicitation of the vote of the Required Seller Stockholders,
financing and all other matters relating to the closing of the Purchase;
provided that such payment shall in no event exceed Two Million Five Hundred
Thousand Dollars ($2,500,000) in the aggregate.

9.4. Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally or mailed,
certified or registered mail with postage prepaid, or sent by telegram or
telecopy, as follows:

 

  (a) if to Seller, to it at:

Pemco Aviation Group, Inc.

1943 North 50th Street

Birmingham, AL 35212

Telecopy: (205) 592-6306

Attention: Randy Shealy

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

12636 High Bluff Drive, Suite 400

San Diego, CA 92130-2071

Telecopy: (858) 523-5450

Attention: Craig M. Garner, Esq.

 

  (b) if to Buyer, to it at:

WAS Aviation Services, Inc.

c/o Sun Capital Partners, Inc.

5200 Town Center Circle

Suite 470

Boca Raton, Florida 33486

Attention: Gary Talarico and Deryl Couch

Facsimile: (561) 394-0540

 

40



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178

Telecopy: (212) 309-6001

Attention: Steven A. Navarro, Esq.

or to such other person or address as a party shall specify by notice in writing
to the other parties. All such notices, requests, demands, waivers and
communications shall be deemed to have been received on the date of personal
delivery or on the third Business Day after the mailing thereof or, in the case
of notice by telecopier, when receipt thereof is confirmed by telephone.

9.5. Entire Agreement. This Agreement (including the Schedules and Exhibits
hereto), the Confidentiality Agreement and the other Transaction Documents
constitute the entire agreement between the parties hereto and supersede all
prior agreements and understandings, oral and written, between the parties
hereto with respect to the subject matter hereof.

9.6. No Third Party Beneficiaries. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
assigns. Other than Section 8.1 and Section 8.2, nothing in this Agreement,
expressed or implied, is intended to confer on any person other than the parties
hereto or their respective successors and assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

9.7. Assignability. This Agreement shall not be assigned by any of the parties
hereto without the prior written consent of the other parties; provided that
Buyer may, without the prior written consent of Seller, assign all of its rights
hereunder to any Person who acquires all or substantially all of the business
and assets of the Buyer or any of its subsidiaries, any its affiliates and to
any financial institution, lender or investor providing to Buyer debt or equity
financing in connection with the Purchase; provided that, notwithstanding any
such assignment, Buyer shall remain liable to perform all of its obligations
hereunder, including without limitation the obligations to fund the full amount
of the Purchase Price.

9.8. Amendment and Modification; Waiver. Subject to applicable law, this
Agreement may be amended, modified and supplemented only by a written instrument
authorized and executed on behalf of each of the parties hereto at any time
prior to the Closing Date with respect to any of the terms contained herein. No
waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and executed by the party so waiving. Except as
provided in the preceding sentence, no action taken pursuant to this Agreement,
including without limitation, any investigation by or on behalf of any party,
shall be deemed to constitute a waiver by the party taking such action of
compliance with any representations, warranties, covenants, or agreements
contained herein, and in any documents delivered or to be delivered pursuant to
this Agreement and in connection with the Closing hereunder. The waiver by any
party hereto of a breach of any provision of this Agreement shall not operate or
be construed as a waiver of any other or subsequent breach.

9.9. Public Announcements. Unless otherwise required by law, prior to the
Closing Date, no news release or other public announcement pertaining to the
transactions contemplated by this Agreement will be made by or on behalf of any
party or their affiliate, and each party shall cause its affiliates not to make
such release or announcement. Prior to issuing a press release or other public
announcement required by law with respect to the execution and delivery of or
the transactions contemplated by this Agreement, Buyer and Seller shall consult
with each other and each party shall have reasonable opportunity to comment on
such press release, and prior to issuing a press release or other public
announcement with respect to the Closing, Buyer and Seller shall agree on the
form of such press release or other public announcement.

 

41



--------------------------------------------------------------------------------

9.10. Section Headings; Table of Contents. The section headings contained in
this Agreement and the Table of Contents to this Agreement are inserted for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

9.11. Severability. If any provision of this Agreement shall be declared by any
court of competent jurisdiction to be illegal, void or unenforceable, all other
provisions of this Agreement shall not be affected and shall remain in full
force and effect.

9.12. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same instrument.

9.13. Enforcement. The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States
located in the State of Delaware, this being in addition to any other remedy to
which they are entitled at law or in equity. In addition, each of the parties
hereto (a) consents to submit itself to the personal jurisdiction of any state
or federal court sitting in the State of Delaware in the event any dispute
arises out of this Agreement or any of the transactions contemplated by this
Agreement, (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction or venue by motion or other request for leave from any such court
and (c) agrees that it will not bring any action relating to this Agreement or
any of the transactions contemplated by this Agreement in any court other than
such courts sitting in the State of Delaware.

9.14. Waiver of Jury Trial. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF
THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO
WAIVE TRIAL BY JURY AND THAT ANY ACTION OR PROCEEDING WHATSOEVER BETWEEN THEM
RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY SHALL INSTEAD
BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

9.15. Governing Law. This Agreement (including any claim or controversy arising
out of or relating to this Agreement) shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to conflict of
law principles that would result in the application of any law other than the
law of the State of Delaware.

9.16. Sophistication of the Parties; Representation by Counsel. Each party
hereto hereby acknowledges and agrees that it has consulted legal counsel in
connection with the negotiation of this Agreement and that it has bargaining
power equal to that of the other parties in connection with the negotiation and
execution of this Agreement. Accordingly, the parties agree the rule of contract
construction to the effect that an agreement shall be construed against the
draftsman shall have no application in the construction or interpretation of
this Agreement. Buyer further acknowledges that (a) Seller and/or its affiliates
have been, and may be, represented by the law firm of Latham & Watkins LLP in
connection with this Agreement and the transactions contemplated hereby, and
(b) Buyer (on its own behalf and as duly authorized representative of its
affiliates) (i) consents without qualification to the continued representation
of Seller and/or its affiliates by such firm in connection with all such
matters, notwithstanding any past, current or future representation by such firm
of any of Buyer or its affiliates, and (ii) agrees that any such representation
by such firm of Seller and/or its affiliates shall not constitute a breach of
any duty (if any) owed by such firm to Buyer or its affiliates.

 

42



--------------------------------------------------------------------------------

9.17. Interpretation.

(a) The meaning assigned to each term defined herein shall be equally applicable
to both the singular and the plural forms of such term and vice versa, and words
denoting either gender shall include both genders as the context requires. Where
a word or phrase is defined herein, each of its other grammatical forms shall
have a corresponding meaning.

(b) The terms “hereof”, “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(c) When a reference is made in this Agreement to an Article, Section,
paragraph, Exhibit or Schedule, such reference is to an Article, Section,
paragraph, Exhibit or Schedule to this Agreement unless otherwise specified.

(d) The word “include”, “includes”, and “including” when used in this Agreement
shall be deemed to be followed by the words “without limitation”, unless
otherwise specified.

(e) Reference to any Law means such Law as amended, modified, codified, replaced
or reenacted, and all rules and regulations promulgated thereunder.

(f) Reference to “days” other than Business Days shall be construed to refer to
calendar days.

[Remainder of Page Intentionally Left Blank]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

WAS AVIATION SERVICES, INC. By:   /s/ David Blechman   Name: David Blechman  
Title:   Vice President and Assistant Secretary PEMCO AVIATION GROUP, INC. By:  
/s/ Randall C. Shealy   Name: Randall C. Shealy  

Title:   Senior Vice President and Chief Financial

           Officer

Solely for purposes of Section 4.15 (Exclusivity) and Section 9.9 (Public
Announcements) PEMCO WORLD AIR SERVICES, INC. By:   /s/ Randall C. Shealy  
Name: Randall C. Shealy   Title:   Treasurer and CFO

 

44